 VICTORY PLATING WORKS, INC.389posted.Reasonable steps shall be taken to insure that such notices are not altered, de-faced, or covered by any other material.(c) Sign and mail sufficient copies of said notice to the Regional Director for theTwenty-second Region for posting by Avon Sheet Metal Co., at all locations wherenotices to its employees are customarily posted, if the Company is willing to do so.(d)Notify the said Regional Director, in writing, within 20 days from the date ofthe receipt of this Intermediate Report and Recommended Order, what steps the Re-spondent has taken to comply herewith.1414 In the eventthatthis Recommended Order be adopted by the Board, this provisionshall be modifiedto read: "Notifysaid Regional Director,in writing, within 10 days fromthe date of this Order,what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL MEMBERS OF LOCAL No. 4 UNITED SLATE, TILE AND COMPOSITIONROOFERS, DAMP AND WATERPROOF WORKERS ASSOCIATION, AFL-CIO, AND TO ALLEMPLOYEES OF AVON SHEET METAL CO.Pursuant to the Recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, we hereby notify you that:WE WILL NOT lay off Viddie Stravinski or any other employee of Avon SheetMetal Co., for failing to pay any fine imposed upon him or otherwise cause orattempt to cause the said Employer to discriminate against any employee inviolation of Section 8(a) (3) of the Act.WE WILL NOT in any like or related manner restrain or coerce employees inthe exercise of their rights guaranteed in Section 7 of the Act, except to the extentthat such rights may be affected by an agreement requiring membership in alabor organization as authorized in Section 8(a) (3) of the Act.WE WILL refund to Viddie Stravinski the amount of the fine he was compelledto pay us and we will make him whole for any loss of pay he may have sufferedbecause of the discrimination against him.LOCAL No. 4, UNITED SLATE, TILE AND COMPOSITIONROOFERS, DAMP AND WATERPROOF WORKERS AS-SOCIATION, AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 614National Newark Building, 744 Broad Street, Newark, New Jersey, Telephone No.Market 4-6151, if they have any question concerning this notice or compliance withitsprovisions.Victory Plating Works,Inc.and International Association ofMachinists,DistrictLodge No. 24,AFL-CIO.Case No. 36-CA-1121.December 31, 1962DECISION AND ORDEROn May 9, 1962, Trial Examiner James R. Hemingway issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached IntermediateReport.Thereafter, the Respondent filed exceptions to the Intermedi-ate Report.140 NLRB No. 34. 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions thereto, and the entire record in thiscase, and hereby adopts the Trial Examiner's findings, conclusions, andrecommendations to the extent consistent with the following.1.The Respondent is engaged in the business of repairing and re-finishing automobile bumpers. In September 1960, the Respondententered into a 1-year collective-bargaining agreement with an inde-pendent union of its employees.'On Tuesday, September 5, 1961, 3days prior to the expiration of the aforementioned agreement, theofficers of the Independent met with Ray Polly, Respondent's pres-ident, and presented him with their new contract demands.2 Polly re-plied to the demands by saying that he could not meet any of them,that up to that time the employees had been "demanding and getting,"and that now it was his turn to "demand and he was going to get."Polly then made a counterproposal concerning wages, and the follow-ing day he made some additional proposals with respect to variouother terms and conditions of employment. Pursuant to a request bythe Independent, Polly submitted his proposals in writing on Septem-ber 7,1961, in a letter stating that this was Respondent's "final offer,"and rejecting all the proposals the Independent had submitted.After the meeting of September 5, 1961, the members of the Inde-pendent's negotiating committee reported to the employees the resultsof their meeting with Polly.As a consequence, "a lot" of the employeesindicated a desire to join a "stronger union" in order to secure betterrepresentation.After the Respondent had submitted its "final offer"and the employees had expresed their dissatisfaction with such offer,Ervin Dunn, president of the Independent, arranged for a meetingat the local union hall of the International Association of Machinists.'The meeting, according to Dunn, had a dual purpose-(1) to give theemployees a chance to vote on the Respondent's offer; and (2) to findout whether they desired to join the Machinists' Union.Notice of the'Independent Employees' Union, Victory Plating Works Oreg. Ltd, hereinafter calledthe Independent.IThese included changes in wage rates, overtime pay, premium pay, vacation notices,and vacation pay.3 The Respondent's "offer" included a wage Increase, changes in the vacation schedule,and the definition of a "journeyman," and the elimination of certain grievance andseniority rights.These Items, with the exception of the wage increase, represented termsand conditions of employment less favorable than the employees were then enjoying9HereinaftercalledMachinists. VICTORY PLATING WORKS, INC.391meeting was posted on a bulletin board in Respondent's plant onSeptember 11, 1961.'At the same time as the above-described "negotiations" were beingconducted, September 5, 6, and 7, 1961, the Respondent was havingmanagerial conferences 6 concerning production in the plant, withwhich Polly was somewhat dissatisfied, and the possible adoption ofproduction quotas in the straightening and grinding departments toimprove production.'On September 7, 1961, as a result of these con-ferences, Respondent decided to adopt individual production quotasfor the straightening and grinding departments," and to institute theseZ71-quotas on Monday, September 11, 1961.On September 9, 1961, a Saturday, Polly decided not to put thequotas into effect on September 11, 1961, because he did not want toinfluence the employees against accepting Respondent's contract offer.Accordingly, he notified McGowan of this change in plans and told himto inform Foreman Davis thereof first thing Monday morning.Mc-Gowan passed these instructions on to Davis prior to the beginning ofwork on Monday morning. On September 11, 1961, after the conclu-sion of the workday, Respondent held another conference at whichit was decided to institute the quotas the next day, September 12, 1961.As Davis had already left the plant and was not at this conference,McGowan was told to convey the order to Davis prior to the commence-ment of work on September 12,1961.About 45 employees attended the meeting of the Independent at theMachinists' hall on the evening of September 11, 19619 First, theydiscussed the Respondent's counterproposals for a new contract andvoted not to accept them.Then Roberts, the business representativefor the Machinists, and another union representative addressed the5The notice did not state what the subject of the meeting would be. Although severalemployees testified uncertainly that they thought the notice was posted on Friday,Septem-ber 8, the president of the Independent,Dunn, testified that the notice was not posteduntil the following Monday."These conferences, which had,in the past,been held about every 3 months but whichbeginning in August were held more frequently,were attended by Polly, Plant Super-intendent McGowan, and Foremen Davis and Stillinger4 The Respondent had previously adopted production quotas for the grinding and polish-ing departmentsHowever, it appears from the record that they were never enforced andthat no one was discharged for failing to make the quota.8The quota for the straightening department was set at 11 bumpers per day for themen receiving regular pay,13 bumpers per day for those receiving premium pay, and23 bumpers per day for the grinding department.The record contains conflicting testi-mony as to how the quota system was to operate.Thus Polly,McGowan,and Davis eachtestified differently as to what had been established as the penalty for failure to makethe quota, and Davis' testimony was at odds with that of Polly and McGowan as towhether the quota was to be averaged over the course of a week or made every day.However,in view of the evidence set forth below that the Respondent changed the quotato a daily one on September 12, 1961,itwould appear that Respondent had originallydecided to adopt a quota to be averaged over the course of the week.9Respondent had a total of approximately 55 employees. 392DECISIONS Or NATIONAL LABOR RELATIONS BOARDemployees and told them how they could become members of the Ma-chinists'Union.The employees then voted by secret ballot, 38 to 6in favor of being represented by the Machinists.Thirty-seven em-ployees signed authorization cards at the meeting.At 11 p.m. thatnight, Polly received a telephone call from employee Hans, one of theRespondent's drivers, who told him that the employees were signingup with the Union.The next morning, September 12, 1961, McGowan, as instructed theprevious day, told Davis to put the quota system into effect.Davisthen assembled all the employees of the straightening and grindingdepartment and told them about the quota system and how it wouldoperate.Specifically, he told them that the men had to average, ona weekly basis, 11 or 13 bumpers a day, and that at the end of eachweek the employee with the lowest average, if below the quota, wouldbe discharged.Davis then assembled the employees of the grindingdepartment and informed them of the new production quota and howitwould operate.Later that same morning, about 9 :20, Roberts, ac-companied by two other union representatives, arrived at the plant andasked to see Polly.They were ushered into Polly's office and met withPolly,Watts, Respondent's counsel, and McGowan.Roberts handedPolly a letter in which the Union claimed to represent a majority ofRespondent's employees and requested recognition and bargaining.After reading the letter aloud, Polly said, "Well, I understand youhave been desiring to take a crack at me for a long time," that it washis understanding that the Union had to win a Board election beforeitwas entitled to represent the employees, and that he did not intendto negotiate until the Union had thus demonstrated its majority.Polly concluded his remarks by telling the union representatives thatall further matters would be handled by Watts.Watts then toldRoberts that the Respondent was willing to enter into a consent-election agreement.The meeting ended about 9:30.At approximately 9 :30 that morning, McGowan came into the weld-ing room and told Davis that he understood the employees had votedto join the Machinists, and that "Mr. Polly's kind of put out aboutthat . . . if they can play rought then we can too . . . change it froma weekly basis to a daily basis as of right now."McGowan then added,"there are some things a man don't like to do but . . . you got to dothem . . . I might not agree with him all the way." Pursuant tothese instructions, Davis called the employees together and told themthat the Company was changing the quota requirements and that theywould have to make the quota daily rather than on a weekly average.One of the employees asked Davis, "Is this because of the Union vote,"to which Davis replied, "It looks like it to me."As more fully de-tailed in the Intermediate Report, in the succeeding weeks the produc-tion quotas were enforced on a daily basis, and the Respondent dis- VICTORY PLATING WORKS, INC.393charged the following employees for failing to make their quota:Gilbert Lehr, Leon Wegener, George Calabro, Alfred V,Test, ErvinDunn, and Leon Williams.Based on the above evidence, and particularly McGowan's state-ment to Davis that "if they can play rough then we can to," comingon the heels of the union representatives' visit to the plant, we findthat the Respondent, in retaliation for the employees' rejection of itscontract offer and their selection of the Machinists as their bargainingrepresentative, changed the production quotas it had originallyadopted from a weekly average quota to a daily quota.1°Moreover,and in view of the Respondent's entire course of conduct, as describedhereinafter, we find that Respondent changed to daily productionquotas in order to have a ready pretext for discharging employees itdid not wish to retain.This change in the terms and conditions ofemployment, motivated by Respondent's desire to discourage con-tinued adherence to the Union, and in reprisal for the employees'designation of the Union, violated Section 8 (a) (1) of the Act.Fur-thermore, since the adoption of such daily production quotas was cal-culated to thus discourage membership in and support of the Union,we find that all the discharges effected under that quota system weresimilarly motivated and therefore violated Section 8 (a) (3) and (1) ofthe Act.Accordingly, apart from any other considerations, we findthat the discharges of Lehr, Wegener, Calabro, and West were un-lawful.2.On or about September 18, 1961, Davis had a conversation withPolly concerning what Polly intended to offer the Machinists in thenegotiations.Polly replied that he was going to offer them less thanhe had offered the Independent, and that it was "fine" with him if theemployees decided to strike, as "then the men that want to cross thepicket line I can just take my pick and keep the ones I figure won'tcause us any trouble."On September 22, 1961, a consent election was conducted among theRespondent's employees who voted 33 to 8 in favor of representationby the Machinists.On September 24, 1961, Polly approached em-ployee Claud Pierce and asked him if he would go through a picketline in the event of a strike.liWhen Pierce gave a negative answer,Polly retorted, "Those union guys must have really filled your headlO In reaching the above conclusion, we do not rely upon or adopt the Trial Examiner'sfinding that Respondent had knowledge, prior to Monday, September 11, that the em-ployees were going to consider affiliation with an outside union at their meeting on thatdate.In our opinion, there is not sufficient support in the record to justify such aninferenceIn particular we wish to disavow the Trial Examiner's inference of suchknowledge based on the fact that Respondent consulted an attorney several days beforethe meeting."As set forth in the Intermediate Report, Polly approached Pierce on two other occa-sions, subsequent to the one described above, and each time asked him if he had changedhis mindabout crossing a picket line.As found hereinafter, Pierce was constructivelydischarged in October. X94DECISIONS OF NATIONAL LABOR RELATIONS BOARDup with a bunch of," and that he knew who had voted for theCompany and who had voted for the Union.On September 25, 1961, Davis and McGowan had a disagreementconcerning the condition of the bumpers coming from the straighten-ing department.Davis then had a further disagreement with bothPolly and McGowan with respect to conditions in the shop.As aresult, Davis gave 2 weeks' notice that he was going to quit.On September 26, 1961, McGowan told Davis that Don DeRosia,a leadman in the plating department, would be the new foreman, andasked Davis to break him in during the next 2 weeks. Also on that dayemployee Ray Means, who worked in the straightening departmentand was the shop steward and a former member of the Independent'snegotiating committee, threw a heavy object weighing at least 21/2pounds at the restroom door, which damaged the door.l" At the end ofthe workday, the maintenance man, Bill Moon, told Polly about thedamage to the door and that he, Moon, thought Means was respon-sible for it.On September 27, 1961, DeRosia indicated that he no longer wantedDavis' assistance in learning how to straighten bumpers.When Davisasked him what the reason was, DeRosia answered, "Well, I guessthe main reason I'm up here now is just to watch certain men overin the southeast corner . . . try to get something on them to get themfired."Davis and DeRosia had a second conversation that morning on theroof.DeRosia told Davis that McGowan wanted him to keep writtenrecords of the employees' production and of any conduct for whichthe employees might be discharged.DeRosia said that he didn't liketo do this, asked Davis for his opinion, and told him that he wantedto get the opinion of some of the other employees.Davis then calledDunn, Leon Williams, vice president of the Independent, and Meansout to the roof and, in DeRosia's presence, told them what the Re-spondent expected DeRosia to do.A discussion followed in the courseof which DeRosia told them, "I'm up here . . . to watch certain menand try to get something on them as there are some men up here thatare considered troublemakers and . . . the company wants to get ridof them."Dunn said that the three of them were probably the in-dividuals whom DeRosia was supposed to watch, but DeRosia didnot reply to this statement.One of the employees then asked if theCompany wanted them to quit or wait to get fired. DeRosia answeredthat Respondent would rather they quit so that they would not beeligible for unemployment compensation.'-'The record contains conflicting evidence as to whether a second object was thrown atthe door causing further damageApparently, throwing objects at the restroom door,while the restroom was occupied,was a not uncommon sport in the Respondent's plant. VICTORY PLATING WORKS, INC.395About 1 hour later, Polly told Means that he had heard that Meanswas the one responsible for damaging the restroom door.13WhenMeans admitted that he had thrown an object at the door, Polly dis-charged him for maliciously damaging company property.Meansmade some statement to the effect that he was not solely responsiblefor the damage, but this was apparently ignored by Polly.Meansthen picked up his belongings and, on his way out, said to Polly thathe had "quite a company going," to which Polly answered, "I did untilI hired some agitators."Means asked if Polly considered him anagitator and Polly answered that he did.On September 28, 1961, Polly told Davis that he didn't need twoforemen in the same department and therefore he would give Davis2 weeks' pay and let him go. Sometime later in the day, Davis toldWilliams that he was leaving that day and that, in case he and Dunndidn't know it, they were the two remaining employees in the straight-ening room that the Respondent was trying to get rid of.Dunn andWilliams both failed to make their quota of small parts that day andwere discharged.Based on the foregoing evidence, which clearly demonstrates Re-spondent's hostility toward the Union and its desire to rid itself ofunion adherents, we find that Respondent discharged Dunn, Williams,and Means because they were the leaders in the union movement, andbecause Respondent regarded them as primarily responsible for theentrance of the Machinists Union.The fact that Respondent was de-liberately looking for an excuse to discharge certain employees, leadsus to conclude that the restroom incident was used merely as a con-venient pretext in an attempt to justify Respondent's unlawfully mo-tivated discharge of Means. Similarly, and in view of the creditedtestimony of Williams that he and Dunn had had difficult small partsto work on during their last day, and therefore should have been ex-cused from making their quotas on that day, we find that Respondent'sreal reason for discharging them was their union sympathies and ac-tivities.Accordingly, we find that Respondent's discharge of Dunn,Williams, and Means violated Section 8(a) (3) and (1) of the Act.143.Sometime after the filing of the charge herein, and at about thetime that DeRosia took over as foreman, the Respondent, on the adviceof counsel, changed the quota from a daily to a weekly basis.Alongwith this change in the basis of the quota system, Respondent alsobegan to take into consideration the condition of the bumpers and thedegree of difficulty required to repair them, in determining whetheran employee should have made his quota.1aPolly had confirmed the maintenance man's report that Means was responsible fordamaging the door, by checking with DeRosia.14Even in the absence of the above evidence,we would find that Dunn and Williamswere unlawfully discharged as they were discharged pursuant to the discriminatorilymotivated quota system the Respondent had adopted. 396DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs found by the Trial Examiner, and more fully set forth in hisIntermediate Report, in October, Respondent began to talk to some ofthe employees in an attempt to justify its position on economic mattersand dissuade them from supporting the Union.15 Thus, Polly calledKeith Jackson into his office, discussed some of the Union's contractswith other firms, read parts of them to him, and told him that operat-ing under conditions required by these contracts would break him.Healso said that if Jackson was so dissatisfied with Respondent's offer tothe Independent he should quit.Then Polly asked Jackson if hewould cross a picket line and Jackson said he would not. Polly alsoasked Jackson what he thought of the quota system. Jackson said hedidn't think it was fair.Polly also called employee Jacob Hubert into his office and told himhe wanted him to hear Respondent's side of the story.He showedHubert a union contract and the Company's production records, andtold him that if the Respondent had to pay the wage rate in the con-tract, it would have to close the plant.Polly also stated that if theUnion came into the plant Roberts, IAM representative, and not Polly,would be running the shop.McGowan, who came into the office duringthe course of the conversation, remarked that all they could do nowwas wait for a year and vote the Union out. Polly agreed and thensaid that he didn't think he could give the employees the increasedwage rate he had offered the Independent as that might constitute anunfair labor practice.Polly also told Hubert that it would be easierto make the quota in the future because he had instructed his driversnot to pick up any more "real rough" bumpers.On October 11, 1961, Polly had another conversation with Hubert,in the presence of McGowan and DeRosia. They discussed the quotasystem and Hubert said that he didn't believe in it.DeRosia also f a-vored elimination of the quota system.Apparently as a result of thisdiscussion, Polly decided to lift the quotas for a trial period the follow-ing week to see what effect it would have on production. This resultedin a 20-percent increase in production the next week.However, de-spite such increase, Polly reinstituted the production quotas beginningOctober 23, 1961, asserting that operating without quotas had provedunsatisfactory.As more fully detailed by the Trial Examiner in his IntermediateReport, on Friday, October 27, 1961, Respondent discharged fouremployees (Jackson, Hubert, Fred Davis, who was Foreman Davis'is See footnote 11,supra,concerning two conversations with Pierce, both of whichoccurred some time in October,inwhich Polly tried to persuade Pierce to cross a picketline, if one was established,by saying that there would always be a job for him if hecrossed the picket line VICTORY PLATING WORKS, INC.397brother and a past president of the Independent,and Smith's alleg-edly for failing to make their weekly production quotas.However,the Employer's production records show thatno onein the straight-ening department made his production quota for the week of October23-27.Respondent contends that it discharged only the above-mentioned employees because it had determined that all the otheremployees could not be expected to make their quota that week becauseof the difficult bumpers they had received.However,the productionrecords clearly indicate that, on this basis, Jackson and Hubert shouldnot have been discharged.Thus it appears that, when the Respond-ent determined an employee's daily average production for the week,it normally took into consideration those days on which the employeehad unusually difficult bumpers and excluded those days from itscomputations.The daily average figure thus obtained was based onlyupon normal production.Thus employees Bessig, Ianuzzi, Blancic,Percic, and Spanu,who also worked in the straightening departmentand were not discharged at the end of that week,made their dailyaverage quota on the basis of the above formula. But Jackson andHubert also made their daily average quota on the basis of the aboveformula because they were not expected to make their quota onWednes-day, the day that drastically reduced theiraverages,asRespond-ent's production records show that everyone had difficult bumpersthat day and all the employees were excused from making their quotaon that day.It is therefore obvious that Respondent dischargedJackson and Hubert for some reason other than their failure to makethe quota.''We find that Respondent's real reason for dischargingJackson and Hubert was their adherence to the Union,which Pollyhad determined from his interrogations of them that they would notcross the picket line of the Union.Accordingly,we find Respondentviolated Section 8(a) (3) and(1) of the Act in discharging Jacksonand Hubert.In addition,and in agreement with the Trial Examiner, we findthat Polly's three conversations with Pierce,and Polly's conversa-tion with Jackson, in which Polly interrogated them as to whether16 At the hearing, the General Counsel amended the complaint to delete Smith's namefrom the list of those alleged to have been unlawfully discharged17Like the Trial Examiner, we have difficulty in accepting the Respondent's contentionthat the operation of the quota system was nondiscriminatory.When DeRosia becameforeman of the straightening and grinding department, he had absolutely no experience inthat type of work.Yet he was the one responsible for distributing the work to theemployees, in which the prime consideration was the difficulty of the bumpers whichDeRosia was supposed to judge.At the end of the workday, DeRosia would take thedaily production records to Polly and, after consultation with Polly, who presumably hadnot seen the bumpers, would make notations on those records as to whether the employeeshould have made his quota. These facts, in addition to the one set forth above, lead usto the conclusion that the quota system was operated in such a manner as to enable Pollyto discharge those employees he felt favored the Machinists Union 398DECISIONSOF NATIONALLABOR RELATIONS BOARDthey would cross a picket line, and Polly's conversation with Hubert inwhich Polly said that selection of the Union as bargaining representa-tive would result in the closing of the plant, as described above, inter-fered with, restrained, and coerced those employees in the exercise oftheir Section 7 rights and therefore violated Section 8 (a) (1) of theAct.4.We adopt the Trial Examiner's findings, conclusions, and rec-ommendations concerning Claude Pierce and Fred Davis.5.The Trial Examiner recommended, as part of the remedy, inorder to make whole the unlawfully discharged employees, that Re-spondent pay interest at the rate of 6 percent on the amount ofbackpay owing. Since the Trial Examiner issued his IntermediateReport in the instant case, the Board issued its decision inIsis PTiuinb-ingcCHeating Co.,138 NLRB 716, requiring the payment of intereston backpay awards.Accordingly, and for the reasons and in themanner set forth inIsis,interest at the rate of 6 percent per annumshall be added to the backpay.18ORDERUpon the entire record in the case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Victory PlatingWorks, Inc., Portland, Oregon, its officers, agents, successors, andassigns, shall:1.Cease and desist from :(a) Interrogating its employees concerning their union sympathiesand activities within the meaning of Section 8(a) (1) of the Act, andthreatening its employees with economic loss for selecting the Inter-national Association of Machinists, District Lodge No. 24, AFL-CIO,or any other labor organization, as their bargaining representative.(b)Changing production quotas and discharging employees pur-suant to such changed quotas in retaliation for their exercising rightsprotected by Section 7 of the Act.(c)Discouragingmembership in International Association ofMachinists,District Lodge No. 24, AFL-CIO, or any other labororganization of its employees, by discharging its employees becauseof their membership in, or support of, the Union, or in any other man-ner discriminating against them in regard to hire or tenure of em-ployment, or any term or condition of employment, except as author-ized in Section 8 (a) (3) of the Act, as amended.isMember Rodgers, for the reasons set forth in his dissenting opinion in IsisPlumbing&Heating Co,supra,would not award interest VICTORY PLATING WORKS, INC.399(d) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, toform, join, or assist any labor organization including InternationalAssociation of Machinists, District Lodge No. 24, AFL-CIO, to bar-gain collectively through representatives of their own choosing, andto engage in concerted activities for the purpose of collective bargain-ing or other mutual aid or protection, or to refrain from engaging insuch activities, except to the extent that such right may be affected byan agreement requiring membership in a labor organization as a con-dition of employment, as authorized in Section 8(a) (3) of the Act, asamended.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Leon Wegener, Gilbert Lehr, George Calabro, AlfredPatrick West, Ray Means, Leon Williams, Ervin Dunn, Claud AlbertPierce, Jacob Hubert, Keith Jackson, and Frederick Davis immediateand full reinstatement to their former or substantially equivalent po-sitions, without prepudice to their seniority or other rights and privi-leges, and make them whole for any loss of earnings they may havesuffered as a result of the discrimination against them, includinginterest on the backpay owing, as provided in the section of the Inter-mediate Report entitled "The Remedy," and in this Decision andOrder.(b)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social se-curity payment records, timecards, personnel records and reports, andall other records necessary to analyze the amount of backpay due un-der the terms of this Order.(c)Post at its plant in Portland, Oregon, copies of the attachednotice marked "Appendix." 19 Copies of said notice, to be furnishedby the Regional Director for the Thirty-sixth Region, shall, after be-ing duly signed by the Company's representative, be posted by theCompany immediately uopn receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places, including allplaces where notices to its employees are customarily posted.Rea-sonable steps shall be taken by the Company to insure that said noticesare not altered, defaced, or covered by any other material.(d)Notify the Regional Director for the Thirty-sixth Region, inwriting, within 10 days from the date of this Order, what steps havebeen taken to comply herewith."In the event that this Order is enforced by a decree of a United States Court ofAppeals,there shall be substituted for the words"Pursuant to a Decision and Order" thewords"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Oider." 400DECISIONSOF NATIONALLABOR RELATIONS BOARDAPPENDIXNOTICE TO ALLEMPLOYEESPursuant to a Decision and Order of the NationalLaborRelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended,we hereby notify our employees that:WE WILL NOT interrogate our employees concerning their unionsympathies and activities within the meaning of Section 8(a) (1)of the Act,or threaten our employees with economic loss forselecting International Association of Machinists,District LodgeNo. 24, AFL-CIO, or anyother labor organization,as theirbargaining representative.WE WILLNOT change our production quotas or discharge em-ployees pursuant to such changed quotas in retaliation for theirexercising rights protected by Section 7 of the Act.WE WILL NOT discourage membership in International Associa-tion of Machinists,District Lodge No. 24,AFL-CIO, or anyother labor organization,by the discharge of employees, or bydiscrimination against them in any other manner in regard totheir hire and tenure of employment,or any term or condition oftheir employment,except as authorized in Section 8(a) (3) of theAct, as amended.WE WILL NOT interfere with, restrain, or coerce our employees,in any other manner, in the exercise of their right to self-organization,to form, join, or assist International Association ofMachinists,District Lodge No. 24,AFL-CIO,or any other labororganization,to bargain collectively through representatives oftheir own free choice,and to engage in other concerted activitiesfor the purpose of collective bargaining or other mutual aid orprotection,or to refrain from any or all such activities,except tothe extent that suchright maybe affected by an agreement re-quiring membership in a labor organization as a condition of em-ployment, as authorized in Section 8(a) (3) of the Act, asamended.WE WILL offer immediate and full reinstatement to the followingemployees, and we will make them whole for any loss they mayhave suffered as a result of the discrimination against them:Leon WegenerErvin DunnGilbert LehrClaud Albert PierceGeorge CalabroJacob HubertAlfred Patrick WestKeith JacksonRay MeansFrederick DavisLeonWilliamsAll of our employees are free to become, remain,or refrain frombecoming or remaining,members of any labor organization,except as VICTORY PLATING WORKS, INC.401that right may be affected by an agreement requiring membership ina labor organization as a condition of employment, as authorized inSection 8 (a) (3) of the Act, as amended.VICTORY PLATING I TORKS, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)NOTE.-We will notify any of the above-named employees presentlyserving in the Armed Forces of the United States of their right tofull reinstatement upon application in accordance with the SelectiveService Act after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalOffice, 327 Logan Building, 500 Union Street, Seattle 4, Washington,Telephone No. Mutual 2-3300, Extension 553, if they have any questionconcerning this notice or compliance with its provisions.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge filed by International Association of Machinists, District Lodge No.24, AFL-CIO, herein called the Union, on September 20, 1961, an amended chargefiled on October 25, 1961, and a second amended charge filed on November 2, 1961,against Victory Plating Works, Inc., herein called Respondent, the General Counselfor the National Labor Relations Board, on behalf of the Board, issued a complaintand notice of hearing on November 21, 1961, alleging that the Respondent had en-gaged in and was engaging in certain unfair labor practices within the meaningof Section 8(a)(1) and (3) of the National Labor Relations Act, as amended, 29U.S.C. Sec. 151,et seq.,herein called the Act.In substance, the complaint alleges as violations of Section 8(a)(1) of the Actthat, following an employee meeting on September 11, 1961, at which Respondent'semployees elected to affiliated with the Union, the Respondent, in retaliation im-posed daily production quotas in its straightening and grinding departments onSeptember 12, 1961, making working conditions more onerous, and between Septem-ber 13 and 29 discharged seven named employees for failure to fulfill said dailyproduction quotas; also, that Respondent interrogated its employees on various dates,including September 25 and October 2 and 11, 1961, concerning their union mem-bership, activities, and desires.The complaint alleged as violation of Section 8(a) (3)of the Act the discharge by the Respondent of 13 of its employees because of theirmembership in and activities on behalf of the Union.'The Respondent's answer,filed on December 4, 1961, denied the alleged unfair labor practices.Pursuant to notice, a hearing was held in Portland, Oregon, on December 19 to21, 1961, before Trial Examiner James R. Hemingway.All parties appeared andparticipated in the proceedings.At the opening of the hearing the General Counselmoved to strike from the complaint the names of two employees as dischargees.The motion was granted.At the close of the hearing, the General Counsel movedto amend the complaint to conform to the proof as to immaterial matters.Themotion was unopposed and was granted.The parties waived oral argument butrequested and were granted time in which to file briefs with me.Briefswerethereafter received from the General Counsel and from the Respondent and havebeen considered.From my observation of the witnesses, and upon the entire record in the case, Imake the following:1This group included the names of the seven in the first group. 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1.THEBUSINESS OF THE RESPONDENTThe Respondent is, and at all times material herein has been,a corporationorganized under the laws of the State of Oregon,maintaining its principal officeand place of business in Portland,Oregon,whereit is engaged in the rebuildingand distribution of automobilebumpers.During the year preceding the issuanceof the complaint,the Respondent manufactured,sold, and shipped from its Portlandplant finished products,valued in excess of $50,000,to points outside the State ofOregon.The Respondent admits that it is an employer engaged in commerce withinthe meaning of the Act and I so find.II.THE LABORORGANIZATIONINVOLVEDThe Union is a labor organization, within the meaning of the Act, admittingto membership employees of the Respondent.III.THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercion; discrimination1.AntecedentsThe Respondent on September 9, 1960, entered into a collective-bargainingcontract with Independent Employees' Union, Victory Plating Works, Oreg., Ltd.(herein called the Independent), an unaffiliated labor organization of the Respond-ent's employees, for the term of 1 year, expiring on Friday, Sepetmber 8, 1961.OnOctober 24, 1960, a supplemental agreement on wages was reached, which resultedin a 10-cent-an-hour increase in pay.On Tuesday, September 5, 1961 (the plantdid not operate on Labor Day, September 4), as the foregoing agreement wasnearing the end of its term, the Independent presented to Ray Polly, president of theDespondent, its proposal for a new contract.This proposal called for a 25-cent anhour increase for journeymen employees and a 15-cent an hour increase for others.Additional changes in overtime and vacations were asked.When Polly saw thedemands, he said that he could not meet any of them, that therefore the employeeshad been demanding and getting, and that it was "his time" (i.e., turn) to demandand get.He said that he would give an increase of 5 cents an hour each year for thenext 3 years.On the following day Polly told Independent's committee orallycertain other changes he wanted.They requested this in writing.On September 7,Polly delivered the Respondent's "final offer" in the form of a letter.This letterrejected the Independent's proposal and submitted several changes in the expiringcontract as the only ones which "our economic situation will permit."Except for arepetition of the 5-cent increase each year for 3 years, the changes proposed by theRespondent were all deletions from the 1960 agreement.Among these was one onthe definition of the word "journeyman."The expiring contract had defined ajourneyman worker as one who could "produce in his given job the required finishedproduct in sufficient quantity and quality to satisfy his employer and immediatesupervisor in accordance with the quality and quantity produced by other journey-men."The Respondent proposed to delete the final phrase starting with "in accord-ance."'The Respondent also proposed to delete the provision concerning layingoffmen in a reduction in force according to seniority, that concerning leaves ofabsence, and the provision for grievance procedure and arbitration in cases ofdischarge.The Respondent's proposals were shown to the employees and wereposted on the bulletin board.The reaction was dissatisfaction.The employees beganto talk among themselves about having a stronger union.The Independent's com-mittee toward the end of the week arranged a meeting to be held at the Union's hallon Monday night, September 11, 1961.Meanwhile, on Septemebr 5, 6, and 7, the Respondent held conferences whichwere attended by President Polly, Superintendent Richard McGowan, who was astockholder in the Respondent, Richard Davis, foreman of the straightening andgrinding departments, and, at the last meeting, Wendell Stillinger, shipping roomforeman and plant expediter.The subject was the adoption of production quotasfor the straightening department and an increase in the quotas for the grinding de-partment.McGowan was in favor of a minimum of 14 or 15' bumpers per dayfor journeymen bumper straighteners who received premium pay, i.e., in excess of$2.70 an hour, the minimum rate in that department.Davis thought that figuretoo high. It was finally settled that the quota should be 11 a day for men at the VICTORY PLATING WORKS, INC.403$2.70 wage and 13 a day for men receiving more than $2.70 an hour. The grindingdepartment had, for about a year, been on a quota of 20 bumpers a day for eachman.According to Polly, this was an average daily figure for the week.However,individual quotas had not been consistently met even on a weekly average, accordingto the Respondent's records.Nevertheless, the Respondent fixed a new quota of 23a day for that department.Of the men who attended the September 7 meeting, all testified except Stillinger.The testimony of the other three was at variance as to the disciplinary operation ofthe quota system.When the quota in the grinding room had been 20 a day noparticular penalty was imposed on those who failed to average out to 20 a day on aweekly basis.According to Foreman Davis, the new daily quota was to be averagedout over a week but, at the end of the week, the man with the lowest productionbelow his quota was to be discharged; if there was a tie for low production, thenseniority was to govern.According to Superintendent McGowan, there was not tobe any weekly averaging under the new system, but the man who produced thesmallest number of bumpers each day was to be terminated; that is, if two werebelow their daily quota, then only the lower of the two was to be terminated. Butaccording to Polly, who also testified that the quota was strictly by the day, any em-ployee who fell below his quota for the day was to be discharged "if we so desired,"meaning that extenuating circumstances could be taken into consideration if theRespondent saw fit.Thus, according to Polly, if all failed to make their quota forthe day, all could be discharged if the Respondent desired.Because of the diversityof these views, I infer that most of the time in themeetingswas spent on fixing thequotas and little or none was spent on penalties.At the September 7 meeting, the effective date for instituting the new quota planwas to be Monday, September 11, according to Davis and Polly.McGowan testifiedthat no date was then set. It is possible that Polly gave instructions to Davis afterthe meeting of September 7, when McGowan was not present, as to when to put thequotas into effect. In any event, on Saturday morning, September 9, 1961, Pollymet with Roscoe Watts, the Respondent's counsel. In a prehearing affidavit, Pollystated that he had "retained" Watts on or about September 9; so presumably Wattshad not been the Respondent's attorney previous to this.What prompted Polly toconsultWatts on that particular day rather than earlier was not made plain. Pollytestified at one point that his reason for consulting a lawyer was because he "wasgetting confused . . . didn't know what was going on and thought . . . [he] hadbetter talk to someone."At another place he testified that it was because the oldcontract was running out and he did not know what he could do.No evidence wasgiven to indicate that Polly had consulated a lawyer when the last previous contractwas being negotiated in 1960.On September 7, when the Respondent gave theIndependent the Respondent's first and final offer, it had decidedon the increasedquotas and, according to Polly, had decided to make them effective on Monday,September 11.The fact that on Saturday, September 9, Polly decided to consult alawyer givesriseto the inference that something had transpired between Thursday,September 7, and Saturday morning, September 9. The only explanation appears tobe that Polly had learned that the Independent was going to meet on the night ofSeptember 11 to vote on the Respondent's last offer and, if that resulted in rejectionof the offer, as appeared likely, then to vote on whether or not to affiliate with theUnion.The Respondent conceded that it knew of the intent to vote on the Respond-ent's contract proposals but claims that it did not know of the purpose to take avote on affiliation with the Union. It does not appear likely that acquisition of in-formation that the Independent was going to vote on the Respondent's contract offerwould, alone, have prompted Polly to retain an attorney on Saturday, September 9.That such a vote would take place was a foregone conclusion. It appears much morelikely that toward the end of the week Polly had received information of the em-ployees' indignation over the Respondent's autocratic attitude, of their disdain fortheRespondent's contract demands, and of their talk of joining an outsideunion-particularly the latter.Arrangements to hold a meeting at the Union's hallon September 11 had been made toward the end of the previous week. A notice ofthismeeting was posted in the plant but it does not appear with certainty whether itwas posted on Friday, September 8, or on Monday, September 11. The former datewas believed by several employees who testified to be the time.Another believed ithad not been posted until Monday. The notice gave the address of the Union's hall.Previously, meetings of the Independent had customarily taken place in the plant afterwork.The probabilities are that the Respondent learned on Friday, byseeing thisnotice, if it was then posted, that the meeting would be held at the union hall onMonday.681-492-63vol.140--27 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDHowever, even if the notice was not posted until Monday, September 11, the Re-spondent had other possible sources of information.The first is the likelihoodof information from an employee such as the informant who telephoned Polly onthe night of the meeting (September 11) to tell him that the men were signing up withtheUnion.Another is the Respondent's ability to overhear employees' talk in thelunchroom and various other places in the plant.The Respondent's plant is equippedwith an intercom system controlled by switches in Polly's office. If he openedthe switch, he could hear anyone speaking in the vicinity of the sender-receiver boxesin various plant departments, including the lunchroom.Employees in the depart-ment would be aware that the key was open only if Polly spoke or if they happened tonotice a small red signal light that would come on when the system was operating.Employee Ray Means testified that the employees had discussed the possibility ofjoining the Union during their lunch period after hearing of the Respondent's con-tract offer.Although Polly testified that on Monday afternoon, September 11, hewas not aware of any unusual activities among the employees-no different from whatithad been for the prior month-I do not credit his inferential denial that he knewin advance of the intent of the employees to meet at the Union's hall on the night ofSeptember 11. Even if he did not know that the employees intended to vote on affilia-tion with the Union in case they voted against the Respondent's contract proposal,Polly had reason to believe that something of the sort was being considered because ofthe place of the meeting.All the evidence of Polly's conduct between September 8and 12 was consistent with knowledge by Polly of what was happening, and I so find.As a result of his conference with Watts on September 9, Polly decided to deferputting the quota system into effect until September 12, lest it influence adversely thevote the employees took at their meeting.As Polly was not accustomed to reachingthe plant before 10 a.m., he or Watts that day notified McGowan of the change inplans and asked him to instruct Foreman Davis first thing on Monday morning, whenDavis normally arrived, not to put the quotas into effect.According to Davis, Mc-Gowan, at 6 a.m. on Monday, September 11, did tell him not to put the quotas intoeffect, explaining that the men were going to have a meeting that night to "take a voteon the Machinists' Union, whether they wanted to join or not" and that, if the quotaswere imposed, it might sway the vote so that they would go into the Union; but hetold Davis, according to the latter, to put them into effect on Tuesday, September 12,whether or not they joined the Union.Although Davis did not qualify what Mc-Gowan told him about putting the quotas into effect the next day, this is puzzling, be-cause Polly and McGowan both testified that the decision to put the quotas intoeffect on Tuesday was made at a conference on Monday afternoon after Davis hadleft the plant.It seems likely that Davis' testimony regarding the putting of thequotas into effect on Tuesday was a result of his interpretation rather than of Mc-Gowan's express words.After the employees had quit for the day on September 11, President Polly,Superintendent McGowan, Foreman Stillinger, and one of Respondent's truckdrivers,Richard Hans, held a meeting.The presence of Hans was explained by the Re-spondent as due to the fact that Hans had (for a while before his employment bythe Respondent) been a superintendent of a company in the same business as theRespondent before that company went bankrupt and that Polly wanted his advice.Of those present at this meeting, only Polly and McGowan testified.The fact thatForeman Davis was not notified of this meeting and that Hans attended it warrantsan inference that the meeting had not been planned long before it took place, orthat the subject of discussion was more the union activities of the employees than itwas quotas, or both.Because Hans attended the meeting at the Union's hall thatnight, the conference with Polly, McGowan, and Stillinger could have included instructions which Hans later followed.Failure of the Respondent to invite Davisto this conference could also be explained by the fact that Davis had several relativesby blood or affinity among the employees under him and they were favorable to theUnion.Pollymay well have believed that Davis would communicate with suchemployees and reveal the Respondent's plans adopted at this conference.Pollyand McGowan testified that, at this conference, the Respondent decided to put thequotas into effect on the following day.22 Polly testified that this meeting was held between 3and 5 p.m. on September 11.McGowan testified merely that it took place after2.30 p.m.,without sayinghow longafterNeither of the other men present testified.Polly's credibility as to timeelementsis subject to question in view of the variance between his testimony and his affidavit as tothe time when he learned what happened at the union hall on September 11. I am notfully convinced that this meeting took place at the time testified to by Polly.I merelyfind, therefore, that the meeting took place on September 11 at some time between2:30 p m.and midnight. VICTORY PLATING WORKS, INC.405About 8 p.m. that night, about 44 or 45 of the Respondent's employees (whichnumber would include most of the employees in the appropriate unit) met at theUnion's hall with several representatives of the Union and of its related locals-Carl Roberts, James Blackwell, and Thomas Stewart.A vote on the Respondent'scontract proposal was first taken. It was rejected by a vote of 38 to 6. Blackwell andRoberts were then invited to speak.Roberts told them how they could becomemembers of the Union. It does not appear whether or not this included the Union'staking over the Independent and claiming successorship rights.Another vote wastaken on the question of whether or not the employees wished to be represented bythe Union.The result of this vote was the same as the first, 38 to 6 for representa-tion by the Union. Thirty-seven signed authorizations for the Union that night.Polly testified that at 11 p.m. on September 11, Hans, the driver previously men-tioned, telephoned Polly and told him that the employees were signing up for theUnion and asked if Polly wanted him to join. Polly testified that he told Hans thatthat was his choice .3 In fixing the time of this call as 11 p.m., Polly, in his testimony,departed from his prehearing affidavit where he averred that "my first knowledgethat the men were thinking of affiliating with machinists came after the fact ofaffiliationwhen I was told on the morning of September 12 that it had happened,when I came in to the plant about 9 A.M."2.The dischargesa.Facts showing motive for dischargesAs a result of the conference between Polly, McGowan, Stillinger, and Hans onSeptember 11, McGowan testified, Polly told him to notify Davis before 6 a.m.starting time, that the quotas were to go into effect.McGowan testified that becauseDavis was late in arriving in September 12, he did not wait for him at the entrancebut went to the plating department after first asking Edward Redo, foreman of thepolishing department, to tell Davis he wanted to see him.Although both Davis andRedo testified, neither was asked if Redo had conveyed such a message.McGowantestified that "that was done," meaning apparently, that Davis came to the platingdepartment where, McGowan testified, he told Davis to "put in the quota systemstarting as of that shift, 6 a.m. that morning, eleven and thirteen."Davis mentionedno such incident but testified that when he arrived on September 12, he assembledthe men in the straightening room and announced the new quotas-I I a day for thejourneymen earning $2.70 an hour and 13 a day for the men earning more than $2.70an hour. There were a couple of new men to whom quotas would not apply becausethey were considered as apprentices.Davis also explained to the straighteners thepenalty for failure to meet the quota.He told them that at the end of the week,the low man, if below quota, averaged out for the week, would be discharged andthat in case of tie, the man with the least seniority was to be the one to be discharged.Davis then went to the grinding room and told the grinders that anyone who hadbeen employed for longer than 30 days would have a quota of 23 bumpers a dayand explained the penalty as he had to the straighteners.The following incident, according to Davis' testimony, took place about 9:30 a.m.that day, while he was in the welding room doing some welding.McGowan cameto him and said that he understood the men had taken a vote to join the Union.Davis replied that he so understood.McGowan said, "Well, Mr. Polly's kind of putout about that..If they can play rough, well, we can to.. . So change itfrom a weekly basis to a daily basis as of right now." 4McGowan did not specificallydeny having spoken these words.His only denial was his testimony of having givenDavis the instructions presumably soon after 6 a.m. (in which testimony he did notpurport to quote himself directly) and his testimony that from about 9 a.m. tonearly 11 a.m. he was closeted in a conference in Polly's office. Besides the testimonyof Polly, there is testimony of Business Agent Roberts that McGowan was in Polly'soffice at the time he was ushered into that office shortly after his arrival at the plant3 There was testimony that the truckdrivers (who had beenmembers ofthe Independent)were opposed to joining the Union. In view of this and of Han's attendance at a con-ference with Polly and McGowan on September 11, I doubt that Hans' question and Polly'sanswer were intended to be taken seriously.4 On cross-examination, Davis quoted McGowan again (with a slight variation) as say-ing, "If the fellows want to play that way, well, we can play rough too.Ray [Polly]says to change it from a weekly to a daily, right now."Here, Davis added something,which he had not testified to before, that McGowan alsosaidthat "thereare some thingsa man don't like to do, but . . . you got to do them-I gotto dothings just like you do,Dick. . .Imight not agree with him all the way." 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDabout 9:20 a.m. that morning.On the other hand, a number of employees testifiedto having seen McGowan at the welding room about 9:30 a.m. on September 12.Because Polly and McGowan appeared to me to be withholding or covering up cer-tain information, I would not place much weight in their testimony of the timeMcGowan went to Polly's office for a meeting. But if all the witnesses exceptingPolly and McGowan were credited in their memories of the time when they sawMcGowan at the welding room or in Polly's office, it might still be necessary to relyon the fact that the witnesses were merely testifying to an approximation of thetime and to find that "about 9:30 a.m." could mean a variance of 15 minutes or soeither way.So, if Polly and McGowan be not credited as to the length of time thatMcGowan was in Polly's office on the morning of September 12, the incident testifiedto by Davis could have occurred before or after Roberts' visit, which lasted no morethan 10 minutes. Because Davis and the production workers who testified as to thetime of their seeing McGowan at the welding room were fixing the time by the factthat it was shortly before the coffee break and were not examined closely about thedate, there is a possibility that the incident may have occurred on September 13;or, if it occurred on the 12th, there is a possibility that it occurred shortly before thefirst coffee break instead of shortly before the second one, or that it occurred imme-diately following Polly's arrival and beforeMcGowan went to Polly's office. Inotice from the records of the straightening department that few men made theirquota on September 12, but most of them began to make it beginning with the 13th.Yet no one was discharged on September 12. This fact supports the conclusion thatthe incident may have occurred on the morning of September 13.Whatever the dayand hour, however, I am convinced and find that McGowan did convey to Davis themessage from Polly to discharge on the basis of a daily rather than a weekly quota.5A possible inference could be drawn that a misunderstanding between Polly,McGowan, and Davis as to how the penalty would be carried out had existed fromthe outset on September 7, and that on September 12 or 13 Polly explained hisunderstanding to McGowan, who passed this along to Davis. Because of the diffi-culties thatmight be expected to be encountered in maintaining the daily quotaconstantly, however, I am unable to believe that Polly, from the outset had ex-pected to discharge every man who failed in his daily quota on any one day.Heshould have known that this would sooner or later result in the discharge of nearlyallhis employees, especially in the straightening department, where the greatestdifficultywas to be encountered in maintaining a daily quota and maintaining thequality of the work at the same time. I conclude, therefore, that when the Re-spondents fixed the quota on a daily basis and determined to discharge those whodid not maintain their quotas, the Respondent did so for the purpose of ridding itselfof as many of its employees as it chose to eliminate, whether or not those eliminatedincluded the better qualified workmen. Such a purpose could only have been moti-vated by a bias arising from some cause other than lack of qualifications on the partof the discharged employee.Because of the timing and the way in which the Re-spondent's purpose was effected, and because of evidence indicating bias, I concludethat the Respondent's purpose was to eliminate those whom Polly believed to havebeen favorable to the Union.On September 12, Polly arrived about 9 a.m., an hour earlier than his usualpractice, because AttorneyWatts was to be there.About 9:20 a.m. Roberts, ac-companied by the union representatives who had attended the meeting the nightbefore, arrived at the plant.When they were ushered into Polly's office, Polly,Watts, and McGowan were already there.Roberts handed Polly the Union'sletter claimingmajority representation and requesting bargaining.Polly read italoud to the others and, according to Roberts, said, "Well, I understand you havebeen desiring to take a crack at me for a long time." Polly quoted himself assaying that, as he understood it, the Union did not represent the employees untilitwas so decided in a Board-conducted election and that if that were true he didnot intend to negotiate until the Union actually represented the men.Watts toldRoberts that the Respondent was willing to sign a consent-election agreement and5 Polly testified that it was never on any basis except dailyMcGowan in his testi-mony, although agreeing with Polly that the quota was daily and not a weekly average,gave indication of havinghadan understanding of the penalty for failure to make thequota that was similar to that which Davis testified was adopted at the meeting onSeptember 7, for McGowan testified that the rule was to be that the man who producedthe smallest number per day was to be discharged. This apparently did not envision thedischarge of every man who fell below the quota, which is the way Polly would have itappear and the way in which the Respondent applied the quota systemduring the re-mainderof the month of September. VICTORY PLATING WORKS, INC.407have an election at an early dates Polly told Roberts that Watts would be repre-senting the Respondent and that the negotiations would go through him.After Roberts and his associates had left, on the morning of September 12, Wattsremained for nearly 11/z hours and explained what the Respondent could and couldnot legally do.What this advice was does not appear. In any event in a periodof about 2 weeks thereafter, the Respondent discharged six employees for failureto make their daily quotas on the day of their terminationIt is undisputed that, at the 10 o'clock coffee break (the men started work at6 a.m., had a coffee break at 8 a.m., another break at 10 a.m., a lunch period,presumably of one-half hour, and quit at 2:30 p.m.), be the day September 12or 13, Davis announced to the men in his department, both straighteners andgrinders, that the Respondent was changing the weekly average, which he hadpreviously announced, to a straight daily basis at once.One man in the grindingdepartment asked Davis if this change was because of the vote for the Union, andDavis replied that it looked that way to him.The Respondent adduced testimony to show that this was not the first time thatthe Respondent had discharged for failure to meet quotas, giving, as an example,the discharge of Ervin Dunn in 1955 for failure to produce a quota of 10.WhenDunn was hired, he apparently represented himself as an experienced bumperstraightener, and was given a wage commensurate therewith. It soon became ap-parent that he was not experienced, and he was discharged, but he was soon re-hired at a reduced wage until he reached the journeyman's level of production.That new employees who failed to produce up to expectations were dischargedis evident, but this does not mean that all experienced men were so treated.Theevidence that quotas had existed before September 1961 for both polishers andgrinders is clear.The quotas for the journeyman grinders was fixed at 20 inNovember 1960 and had been in force thereafter until they were raised to 23 aday on September 12, 1961.However, the evidence also shows that the figureof 20 had been treated as a norm for journeymen.No journeyman had been dis-charged for failure to make that quota either on a daily or on a weekly basis. Iconclude, therefore, that, if new men did not come up to the quota within a cer-tain period of time, the Respondent would terminate them, but, once a man provedcapable of doing the work, he was not penalized for failure to meet the quota ona single day or even in a single week.Davis testified that if the men did not meetthe quota, they were "jacked up" occasionally.Discharge for failure to meet thequota was, therefore, an innovation in September 1961, whether based on produc-tion in either a single day or in a single week.Polly, testifying that the quotas had been established because of the need forimproving production, claimed that production was falling off in the spring andsummer of 1961 and that the cause was insufficient production per man fromDavis' department.He testified that Davis had resisted keeping a daily record ofthe production of individual men and that, in August 1961, the Respondent hadinsisted thatDavis keep one.Presumably this record referred to one for thestraightening room, because records for the grinding room for the months of May,June, and July, as well as later ones, were introduced in evidence.Records ofbumper straightening for the month of July 1961 and later were also introducedin evidence, so Davis must have begun to keep such records in July 1961. TheRespondent introduced in evidence figures which it had prepared to show produc-tion per man-hour from May through November 1961. The original records fromwhich all this information had been collected for this study were not made availa-ble.The figures introduced in evidence show the average number of bumpersper man-hour for May to be 0.682; June, 0.611; July, 0.524; August, 0.633; Sep-tember, 0.564; October, 0.496; and November, 0.630.The figures introduced inevidence purport to be figures for the combined straightening and grinding pro-duction.I have attempted to reach the same result by use of the data furnishedon daily production records but without success.From these records I countedas full days all those shown as worked unless part-time was indicated.The totalnumber of hours fell short of those shown in the exhibit of man-hour production.Without seeing the original records, one receives only a partial picture which doesnot alone justify a conclusion that the lower production figures at any given time(even if they were conceded to be accurate) were attributable solely to lack ofsufficient individual effort in the straightening or grinding rooms, which were thetargets of the Respondent's criticism at the hearing.For example, the summermonths were vacation months.When regular grinders or straighteners were on6 It was stipulated that the election was conducted on September 22, 1961, and that thevote was 33 for the Union and 8 against. Some employees had been discharged before theday of the election. 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDvacationsomeonewould have to substitute or theRespondentwould have to hirenew men in order to prevent a noticeabledropin production.The substitute ornew man, being less experienced, would reduce the man-hour production figure.This is quite evident from production records of the grinders, for in May andJune there were eight grinders, seven of whom were producingcloseto quota,whereas in July there were only six of these regulars who put in the full month.Two new men appeared in the latter part of June, three new men appeared onthe record in July.As the new men became more proficient in August, productionincreased.From my study of the Respondent's records, I judge that employeeturnover and the training of new men was a major contribution of any period oflow production experienced by theRespondent.Nevertheless, the Respondent had decided that more production per man wasnecessary even from experienced men.This decision appears to have been reachedin conference during the week in which the Independent had presented its newcontract demands.Polly's remark that the employees theretoforehad been "get-ting" and that it was now his turn, taken with his one and final offer cutting downconsiderably on existing privileges, and his decision to raise quotas, reveal a "get-tough" attitude.Even if the Respondent had been justified in its decision toraise quotas, its decision to commence discharging men for failure to make quotas,especially on a daily basis, has all the appearance of reprisal because of the newdemands made by the Independent.The work in the straightening room was ofa kind where it was especially difficult to maintain consistently high production,while that in the grinding room, although not quite as bad as in straightening.was worse than in the polishing or plating departmentsIn the straightening de-partment, if a man worked on nothing but good bumpers, he might turn out ashigh as 30 in 1 day. On the other hand, if he worked on nothing but bad ones,he might do only 3 or 4 a day. If it were always possible to make a distribu-tion of bumpers which averaged out the same for each man, the straightenersmight be expected to have a fairly uniform production.However, the foreman,who would distribute the bumpers, cannot always accurately judge how muchtittlewill have to be spent on a given bumper.He might estimate one for anhour'swork and an experienced and able man might encounter such problemswith it that it would take him 3 hours to straighten the bumper satisfactorily. Itwas the practice of the foreman to try to even up by giving a man an easier bumperto help him catch up, but it was not possible to be sure that this purpose couldbe accomplishedFollowing spells of bad weather, the bumperscominginwouldbe in worse condition than in good weather.Hence, there might be a periodof time when better bumpers were not available to improve a man's production.Then production in the straightening and grinding department would fall off be-cause of this excess of bad bumpers.Between September 12 and 18, 1961, Foreman Davis had several conversationswith President Polly concerning the subject of bargaining with the UnionInthe last of these, occurring about September 18, Davis asked Polly what he wasgoing to offer in negotiations.He quoted Polly, who was not asked about theconversation, and who did not deny that it had taken place, as saying that if theemployees thought the offer he had made to the Independent was bad, the offerwould be less this time.Polly said, "If they want to go on strike, that's fine;then the men that want to cross the picketline, Ican just take my pick and keepany of the ones that we figure won't cause us any trouble." 7Beginningshortly after the election on September 22, 1961, which the Unionwon, Polly began to show concern over a possible strike and to ask employeestheir intentions if there should be a picket line.Two of the employees so testi-fying were Claud Pierce and Keith Jackson. Pierce testified that on September 24Polly came through his department and stopped to speak with him.According toPierce's undenied testimony, Polly asked Pierce if he would go through a picket lineif there were a strike.Pierce answered, "No," and Polly remarked that "those unionguys must have really filled your head up with a bunch of s.'Polly toldPierce that he knew the eight men who had voted "for the company" and "thethirty-five that had voted for the Union." 8Twice in the next 10 days Polly ques-tioned employees about theirintentionsto cross apicket line.These will be morespecifically related hereinafter.7 Other testimony of Polly's attitude toward those who said they would not cross apicket linewill be set forth hereinafter.8It was stipulated that the vote was 33 to 8 for the Union. No mention was made ofthe totalnumber ofballots castor of challenged ballots. VICTORY PLATING WORKS, INC.409b.Discharges preceding the unionelection(1)Discharge of Lehr and WegenerOn September 12 all the experienced grinders who had been employed for morethan 30 days made their quota (the new men did not come close to it). One man,Gilbert Lehr, who had been employed only a little longer than 30 days was absentthat day.On the following day, September 13, four of the men on quota failed tomake the required number.Two of them, however, had not worked a full day andso were not penalized.The other two were Leon Wegener, Davis' brother-in-law,who produced 22 bumpers, one short of his quota, and Gilbert Lehr, who producedonly 16.Both were discharged by Davis at the end of the day. Polly testified thathe believed he had ordered their discharge.(2)Discharge of CalabroOn Friday, September 15, George Calabro, a grinder, got a piece of steel in hishand and went to the office to try to gat it out.While there he spoke with Polly, whosuggested that Calabro go to a doctor.Calabro said that it would not "do anygood" because the bumpers were too rough and he did not think he would be employedafter that day because he would not make his quota for the day. Polly said, "That'stoo bad."Calabro made only 14 that day and was discharged for failure to makehis quotas.9Another man also was discharged on September 15, but Davis testifiedthat he was a new man who was not going to make good and that his discharge wasnot because of failure to meet the quota.(3)Discharge of WestOn September 18, 1961, Alfred (Pat) West, a grinder, was terminated when hemade only 22.West had fallen short on Friday, September 15, also, but was notthen discharged.No explanation was given, but this evidence suggests that who-ever determined the selection for discharge that day may have done so on the basisof discharging only the low man for the day, and Calabro was lower than Westthat day, but on Monday, September 18, West was low man. It is also possible thatWest might have been assigned to another job on Friday, September 15, for partof the day, although normally a notation of this or of short hours would be made onthe production record, and none appeared thereWest attributed his failure to makehis quota to the fact that, in an effort to reach their own quotas, the men in thestraightening department were turning out bumpers in a rougher condition than theyhad before the quota system was put into effect. I find some basis for this opinionof West.c.Discharges following the election(1)Discharges in September(a)Circumstances preceding the dischargesOn September 25, Foreman Davis had a discussion with McGowan and Pollyabout the condition of the bumpers coming from the straightening department.McGowan claimed that the work was not as good as it formerly had been.WhilePolly and McGowan were inspecting a bumper, Davis got into an argument withthem about conditions in the shop and gave them 2 weeks' notice of his intent toquit.The next day, September 26, before 6 a.m., McGowan told Davis that DonDeRosia, a leadman in the plating department, would become foreman to succeedDavis, and he asked Davis to teach DeRosia all he could in the next 2 weeks. Thatday, Davis showed DeRosia how to straighten bumpers, DeRosia never having donethiswork.During that day, while DeRosia was working across the straighteningroom from Ray Means, one of the premium-paid straighteners, Means engaged inhorseplay.Occasionally, when one of the men went into the restroom, one of theother employees would throw a hard object at the door to startle the occupant.Thiswas repeated often enough so that it would knock the panel loose in the frame of thedoor.No one had ever been reprimanded for this type of horseplay.The object9I notice that Calabro had, on 1 day in August, made only 14, but he had fairly con-sistently made the quota of 20.For example, of 20 days worked in July 1961, Calabrohad ground 20 or more bumpers on 14 of those days, had ground 19 on 2 days, 18 on3 days, and 17 on 1 day. In August, he had fallen short in varying degrees on 7 daysand made 20 or more on 16 days. 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDmost commonly used for this purpose was a dolly, a metal implement or tool weighingabout 2 or 21/a pounds. The evidence was disputed as to what implement Means usedon September 26.He testified that it was a dolly.DeRosia, who witnessed the act,said it was a bending bar a, heavier tool.Others variously testified it was a dolly, or amall.Means testified that after he had thrown the dolly, employee Jack Buckmeirhad thrown an eight-pound mall at the door and that the mall had gone throughthe door panel, that is, pushed the panel in about 7 or 8 inches, the mall droppinginside.He was confirmed in this by Jacob Hubert. Buckmeir denied that he hadthrown the hammer and claimed to have been the man inside the door at the time.However, it seems likely that Buckmeir had another incident of this kind in mind,because he testified contrary to the testimony of the others, that nothing had comethrough the door on the occasion to which he testified. Polly was informed at theend of the workday of the damage to the door.He testified that the repairman hadtold him.The information which identified Means as the cause of the damage, how-ever, came to Polly from DeRosia.On the morning of September 27, 1961, DeRosia ceased to take instructions fromDavis on bumper straightening.When asked by Davis if DeRosia did not wish to beshow how to straighten bumpers, DeRosia replied, according to Davis, that heguessed "the main reason I'm up here now is just to watch certain men over there in thesoutheast corner ... try to get something on them to get them fired for it."De-Rosia did not mention names but Davis interpreted this remark to be directed atemployees Means, Dunn, and Williams.Later that same morning, DeRosia went out to the roof of the adjoining building,to which a door from the straightening room leads, in order to speak with Davis,who was there gathering up "small pieces." DeRosia told Davis that he had a problemhe wanted to discuss with Davis.Then he told Davis that McGowan wanted him tokeep a written record of each bumper that was finished and of any act for whichsomeone might be discharged.He was concerned about the reaction of the men, hesaid, and did not know whether or not to tell the men in advance what he was goingto do.DeRosia was not able to recall much of what was said in this conversation,but he testified that he spoke to Davis about whether or not he would be able to getas much production as Davis had and "I believe there was something mentioned ofunion activities."DeRosia decided that he would like to speak with some of the menabout his problem and asked Davis to call then out onto the roof.10 It was about9:30 a.m. when Davis asked Means, Dunn, and Williams to step out. They did so.Why Davis selected these three men to speak with DeRosia was not explained,but a brief sketch will give the probable reason.Dunn had been president of theIndependent and, when he had learned that the men wanted a stronger union, he hadmade arrangements with the Union for the meeting on the night of September 11.Williams had been vice president of the Independent.He and Dunn worked togetheras straighteners of small parts.Dunn had cut his hand on Friday, September 8, andhad had to have stitches taken in it.He did not return to work until Thursday,September 14.While Dunn was away, Polly and McGowan had decided to put himback on bumper straightening work which he had not done since January 1959.One day before Dunn returned, while Foremen Davis and Stillinger were discussingbetween themselves the question of whether or not Stillinger would be getting enoughsmall parts, after Dunn returned to bumper straightening, to meet his orders, theywere joined first by McGowan and then by Polly.McGowan commented thatWilliams had produced more when Dunn was away on his vacation than he didwhen Dunn was present.Davis explained that this had happened because he andothers had helped Williams while Dunn was away.When Polly joined the group,according to Davis, McGowan explained what they were talking about and Pollysaid that he thought he could make it harder on Dunn if he were put back on bumpers,"because he figured," according to Davis' testimony, "that Dunn and Williams werethe men responsible for talking the others into the Union."Although Means hadnot been an officer of the Independent, as had Dunn and Williams, he had once beena member of the Union, and he spoke in favor of it at the union meeting on Septem-ber 11 when the employees chose to have it represent them.As a bumper straight-ener, he was one of the top producers and was a premium paid employee.When the three went out on the roof at Davis' request on the morning of Sep-tember 27 to speak with DeRosia, they had a conversation, the substance of whichwas related in different ways in the testimony with varying degrees of recollection.I have collated the testimony and find that it was substantially as follows.Davistold them that DeRosia was to be the new foreman and that DeRosia had a problem1oWhether Davis suggested calling some employees out and DeRosiaconsented orwhether the suggestion came from DeRosla is not entirely clear. VICTORY PLATING WORKS, INC.411he wanted to discuss.DeRosia told the men that he was required to make a writtenreport of individual production and of misconduct.He said he did not want tolose the respect of the men but that he wanted the job because it paid more than hewas then getting.DeRosia said it seemed like he was there just to watch trouble-makers, that he had talked with management several times in the last few days andeach time there was mention of three or four men that the Respondent would liketo see go.Dunn said that they (he, Means, and Williams) were probably the three.Williams asked whether the Respondent wanted them to quit or whether it wantedthem to stay and get discharged.DeRosia said that the Respondent would prefer thatthey quit, because then there would be no "comeback" and they would not be ableto draw unemployment compensation.Means quoted DeRosia also as saying thatthe Respondent was going to make an offer to the Union that would be so ridiculousthat the Union would laugh at it and also as saying that, as far as management wasconcerned, the whole bunch could leave or go on strike and he would take backthe men he wanted, but on his own terms. Following this conversation the menreturned to work.(b)Discharge of MeansBetween 10:15 and 10:25 a.m. that same morning, Polly came to Means and toldhim that he understood that Means was responsible for damaging the restroom doorthe day before and that for "malicious destruction" (according to Means' testi-mony) ti he was discharging Means and that Means could leave at 10:30 a.m. Pollyand Means differed somewhat in their testimony of what Means then said, but itwas agreed that Means made some statement about getting unemployment compensa-tion.Polly said that for the reason he was discharging Means, it would be sometime before Means would get unemployment compensation.Means said that he wasnot responsible for all the damage to the door. Polly did not apparently questionhim about this and the conversation ended.Means testified that on his way out,after picking up his belongings, he remarked to Polly that Polly had "quite a com-pany going" and that Polly had replied, "I did until I hired some agitators."WhenMeans asked if Polly thought of him as an agitator, Polly replied that he did, accord-ing to Means' undenied testimony.Polly testified that the door was in such condition that it had to be reassembled.The evidence as a whole reveals that the door which was damaged was an old one ofinexpensive type, that it had been damaged before in a similar fashion althoughsomewhat less sharply, that on previous occasions the maintenance man had justnailed it together again, that on this occasion the maintenance man had repairedthe door by nailing a piece of plywood over the broken panel, and that Polly hadcollected $15 from his insurance company for the damage.Polly testified that, on the day before, the maintenance man, after repairing thedoor, had told him of the damage and that the repairman thought Means had done it,but that Polly did not discharge Means until the following day because he wantedconfirmationHe testified that he made an investigation the rest of that day (Sep-tember 26) and during the morning of September 27. Because Polly testified that,on September 26, DeRosia had gone home before he commenced his investigation,which he purportedly carried on that afternoon and the next morning, he did notlearn from DeRosia until the next day that Means had broken the door, l concludethat Polly's "investigation" was limited. If DeRosia had gone home with the menat 2:30 p.m on September 26, no one else would have been around to be questionedand Polly's customary arrival time in the morning was 10 a in.Little time wouldhave remained between then and the time when Polly discharged Means.Polly's testimony was not fully in accord with other credible testimony.Forexample, Means testified that, at 8 a.m. on September 27, Foreman Davis told himthat if he wanted to quit he had better do it that day "because they're really goingto make a big issue out of this restroom door incident...."This shows that thedecision to dispose of Means was made before Polly's alleged investigation on themorning of September 27. The only time when it could have been made by Polly,who apparently was the one who made the decision, was on the day before, becausePolly would not have been at the plant on the 27th before 8 a.m.12 But Polly testifiedthat he could not make an investigation the day before because everyone had gonehome before he learned of the door incident. Polly's investigation apparently didn Polly testified that he said "wilful destruction."The grounds for dischargelisted inthe Independent's contract included,among other things, "malicious damaging of com-pany property."I findthat Pollyused the word"malicious."12 I infer that Davis got his information from McGowan or DeRosia on the morning ofSeptember 27. 412DECISIONSOF NATIONAL LABOR RELATIONS BOARDnot even include an inspection of the door, because it had already been repairedbefore he learned of the damage.Because Polly failed to ask Means about his part in the damage to the door beforehe had made up his mind to discharge him, because he failed to make any furtherinvestigation afterMeans hadsaid that he was not solely responsible for the break-ing of the door,because he made no real effort to learn all the facts, because Meanswas a top producer whom an unbiased employer would not hasten to discharge,because of the fact that the damage was caused by horseplay rather than by malice,because of the earlier condition of the door,the quickness of repair,and the compen-sation receivedby Polly forthe damage,aswell as all the evidence in the case, Iconclude and find that the Respondent discharged Means in order to rid itself of anadvocate of the Union and not because of the damage he caused.(c)Discharge of Dunn and WilliamsErvin Dunn was first employed in January 1955 as an experienced bumper straight-ener but was unable to finish a minimum of 10 bumpers a day.13 He was thereforedischarged but was rehired at a reduced wage, and he made it a practice to come inan hour early for 6 months in order to learn. In January 1959, Dunn broke hisankle and was out until August of that year.When he returned, he was put on thejob of straightening small bumper parts, and he remained on this work until thetime of his discharge.Davis testified that he thought Dunn did a good day's workbut that Polly and McGowan had talked about Dunn's ability to produce and thathe had heard Polly speak of Dunn as a troublemaker. Polly admitted that he thoughtof Dunn as a troublemaker-the kind who would do as little as possible to get bywithout getting fired and who was discontented with conditions-that they neversuited him.Some insight into Polly's meaning may be revealed by an incident that occurredearlier in the same year.The Respondent had in its employ in June and July 1961a man by the name of Warren Goodman About mid-June 1961, Polly issued anorder that thereafter the top grinding rate would be the same as the minimum rate,$2.40, rather than $2.70 as the top rate had been theretofore. In other words, afterthat date no grinder was to receive a premium rate.Those who were already gettingmore than $2.40 were not cut, but others had no chance thereafter to get such higherrates.In the presence of McGowan and Davis, about the end of June, accordingto Davis' undenied testimony, Polly said that Goodman was the one who was tryingto get the men to go to the Independent and try to "buck" this order and he wantedto find some way to terminate Goodman so that he would not persuade the men to dothatIn July, Goodman had to go to the hospital for a hernia operation, he havinghad previous ones. Polly then told Davis that he was going to lay Goodman off asa bad health risk and get rid of a troublemaker at the same time.Leon Williams was hired on January 3, 1957, and was employed continuously there-after until the date of his termination.He and Dunn had worked together instraightening small parts since about August 1959.Before the quotas system, accord-ing to Williams, they averaged about 25 small parts a day each.About September 13,the Respondent set the daily quota for them at 33 each.Thereafter,Dunn andWilliams got exactly 33 per day, no more and no less (except on a few days whenthey did not work a full 8 hours), until their final day.When employees did not worka full day, Polly prorated their production to determine if they were producing at thesame rate per hour. If they were, they were not discharged for being short.On September 28, 1961, Polly told Davis that there was no use having two fore-men in the same department 14 and that he thought DeRosia could handle the de-partment; so he was going to give Davis his 2 weeks' pay and let him go early. Theevidence is not clear as to the time of day of this incident or as to whether or not Davisfinished out the day, but presumably he did because Williams testified that Davisbrought them their small parts and that DeRosia would be with Davis when Davisbrought them.Williams testified that Davis told him that he (Davis) was being let gothat day and that, in case he and Dunn did not know it, they were the remaining twoof the three that the Respondent was trying to get rid of in the straightening room.Davis told Williams that he, himself, was being watched by DeRosia and couldnot bring Williams and Dunn any easy parts to work on.13 The automobile bumpers being straightened in 1955 were much simpler than thosecoming through between 1956 and 1960; so 10 bumpers a day was a fairly low figure then.Furthermore, as former Foreman Davis testified, the straighteners weredoing very littledollying before June1959, andtherefore should not havetaken so long as after that date,when dollying became an added function of the straighteners.16DeRosla remained on an hourly rate for about a month after Davis left VICTORY PLATING WORKS, INC.413That day, the record shows, Dunn turned out 23 parts in 7 hours and Williamsturned out 24 in 71/2 hours. In that time, to reach their quota rate of production,Dunn should have turned out about 28 or 29 and Williams about 30 or 31. Noexplanation was given of their short hours that day.When Polly got the recordsafter work that day and saw that Dunn and Williams had not made the small partsquota, he telephoned Williams.15 Polly, according of Williams, said, "I see you don'tlike to work here any more," that he replied that that was Polly's opinion, that Pollyhad said he could not figure out how, for 2 weeks, Williams and Dunn had been ableto meet the quota and then all of a sudden could not make it, that he told Polly that itlooked as if "it had been rigged" so that they could not succeed, and that Polly haddenied this.Williams also quoted Polly as saying that he had enjoyed working withWilliams and that his discharge was not because of union activity.Polly confirmedparts of this conversation, but he also testified that Williams had said that he was nota machine and that they did not make their quota because they had had bad parts.This did not deter Polly from discharging Williams or Dunn, however. Polly testifiedthat the Respondent had no telephone number for Dunn and so he told McGowan totellDunn the following morning that he was discharged.McGowan did so. There isno evidence that Dunn was then asked for an explanation of his failure to make hisquota.The Respondent argues that Dunn and Williams deliberately failed to meet theirquotas in order to invite discharge.Some of the facts lend a possible basis to asuspicion that such might have been the case.The fact that Dunn and Williams dayin and day out for 10 or 12 working days had turned out parts exactly at their quotarate suggests that they might have been limiting their performance, because from allthe evidence one might expect that production would vary from day to day accordingto the proportion of bad parts coming through.Williams explained the uniformvolume of production of parts by the fact that he and Dunn were receiving help fromtheir grinder and, in welding, from Davis, and also that when they had an easy daythey would store extra parts they had done and turn them in the next day whenthey had rough parts and needed them to make their quota. There was no evidenceto contradict any of this.Although the bumper straighteners could not practicallycarry over completed bumpers from one day to the next, it is conceivable that thesmall parts straighteners could conceal their extras and hold them over, especially ifDavis had cooperated with them, which I surmise he had.On September 29 afterthe discharge of Dunn and Williams, the records show that their jobs were filled bytheir grinder, identified only as "Mike," and by one of the bumper straighteners,identified as "Jack B." on the record. I infer that this is Jack Buckmeir, who untilthen was shown as a bumper straightener. I also infer that Buckmeir was a premiumman, for he had been turning out 13 bumpers a day during the quota period inSeptember.On September 29, Mike and Jack B each turned out 18 small parts.Mike had been learning to straighten small parts for some time before September 28and apparently was capable of turning out an average in excess of 20 parts a day withan occasional day when he could make as high as 34 to 38. Since he completedonly 18 on September 29,16 there is some basis for believing that there had been, infact, a run of bad parts, as Williams testified.During October, Jack Buckmeir turnedout an average of about 18 a day, while Mike averaged about 24 a day. On allthe evidence, I credit Williams' testimony that he and Dunn had had bad parts to workon during their last day and that they did not deliberately fail to make their quota.On all the evidence, one is justified in concluding that Polly was rigidly enforcingthe daily quota to get rid of men who he considered to be "trouble makers " Thatepithet, I deduce, meant anyone who did not gracefully accept the terms and condi-tions imposed by Polly.Thus, it included any advocate of the Union. It is con-ceivable that Polly might have found an excuse not to discharge Williams for failure15 According to Polly's direct testimony, he first telephoned Davis and asked about Dunnand Williams and that Davis had told him that Dunn and Williams "didn't make it."Polly quoted himself as saying that "they were on quota-what are we going to do aboutit?"He then quoted Davis as saying, "That's up to you " Then, Polly testified, hetalked the matter over with McGowan and decided that "We had a daily quota" and "ifthey didn't make it on daily quota, they were to be discharged for that reason "WhenDavis was on the stand he was not asked by Respondent's counsel if Polly had telephonedhim about Dunn and Williams. On cross-examination, Polly testified that Davishad dis-charged themLater on re-cross-examination, Polly testified that Davis had nothing to dowith their discharge. In view of these contradictions and of the improbability that Pollywould telephone Davis, afterhis serviceshad been terminated,to ask himwhat to doabout Dunn and Williams,I find no such conversation took place.Is Between September 30 and October 19 Mike had not failed to turn out 20 or moreparts a day. 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDto make his quota on September 28 if he could have justified the discharge solely ofDunn on that day.Although Williams had been the vice president of the Independ-ent and was present when Polly presented his contract counterproposal,I judge thatWilliams might have been less outspoken than Dunn.Furthermore,Polly thought ofWilliams as a better producer than Dunn.By keeping Williams, Polly could havecome fairly close to his set production schedule while training someone else eventuallyto take Williams' place.However,whether or not Williams, himself,was dischargedbecause of his union activities,I find that it is clear that,at the very least,he was dis-charged in order to attempt to justify the discharge of Dunn,who was, I find, dis-charged because of his union activities.It is significant that the Respondent was will-ing to hear an explanation from Williams but gave Dunn no opportunity to offerone even when he came to the plant on the morning of September 29. Polly'sinstruction to McGowan was to discharge Dunn when he arrived,not to hear his ex-cuse and pass on it first.From the discharge of Dunn and Williams,as well as those preceding them,itmightbe supposed that Polly, after the setting of the quotas, was merely letting the chipsfallwhere they might and was not softening the rule for anyone.However, whenasked to state exactly what the rule was that had been formulated on September 7,Polly answered that the quota was on a daily basis and that a man who failed in a dayto make that quota was to be discharged"ifwe so desired."By that, he explained,he meant that"if there were extenuating circumstances,if the man tried,if therewas any reason why he couldn'tmake it, then he wouldn'tbe discharged." It isquite evident that,before October 1961, however, such extenuating circumstanceswere not considered.The only thing that was taken into account was the actual timeworked on the job-that is to say, if a man was tardy in getting to work, if he wasput on another job during the day, or if time was lost at the instance of manage-ment, a production below quota was excused if it was approximately at the quotarate.On all the evidence I conclude and find that Dunn and Williams were dischargedin furtherance of a plan to eliminate employees favorable to the Union,therebydiscouraging union membership and activity.(2)Discharges in October(a)Changes in quotasystemThe original charge was filed on September 20, 1961. Polly learned of it onSeptember 22. Some time following this time-dateswere not given-Polly wasadvised by the Respondent's attorney, Watts, to change the quota system to put iton a weekly basis instead of a daily basis.Because Polly testified that he so in-structed Foreman DeRosia and because DeRosia testified that he went on a weeklybasis from the outset of his foremanship, September 29, it would appear that thechange to a weekly basis was made shortly after the discharge of Dunn and Williams.No further discharges were made before the last full week of OctoberOn Monday, October 2, the Respondent's bookkeeper told Keith Jackson, a bumperstraightener and a brother-in-law of former Foreman Davis,that Polly wished tospeak with him. Jackson went into Polly's office. Polly and McGowan were thereand DeRosia came in during the conversation.Althoughthe time of day was notrevealed by the testimony,I deduce that it was at 2:30 p in.,because Jackson, whohad a quota of 11 bumpers a day, testified that he had made only 9 that dayPollyasked Jackson if he was trying to "get them out," or if he had done a recent day'swork. Jackson said that he had always tried to give a decent day's work. Pollysaid he thought he had.Polly apparently asked Jackson what he thought about thequota system, for Jackson said the way it was he did not think it was fair.Afterfurther talk, Polly produced what Jackson called the Union's contract, read partsfrom it, and told Jackson that he could not operate with a contract like that-thatitwould break him.He asked Jackson if he would come in to work if there werea picket outside.Jackson said,"No" but that he thought that was none of Polly'sbusiness.Polly said, according to Jackson,"That's right,we didn't have you in forthat."While speaking of the contract,Jackson expressed his view of the offer theRespondent had made to the Independent.Polly, according to Jackson,said, "Ifyou think we are such SOB's,why don't you quit?"Jackson said he could not doso,meaning, I infer, that he could not afford to give up his job.As he was leaving,Jackson asked if Polly wanted him to come back to work and Polly answered, "Yes."This is the first instance of a change in application of the penalty of dischargefor failure to meet a daily quota.Next morning,DeRosia came to Jackson's vise VICTORY PLATING WORKS, INC.415and told Jackson that Polly thought Jackson should get 13 bumpers that day toaverage up for the 9 he had made the day before. Jackson did so.17During the last of September or first week in October,'8 Polly called Jacob Hubert,a bumper straightener, into his office and asked him to listen to "the company'sside of the story."He produced the production records and the union contract(whether this was the Union's contract at another plant or was a proposal madeto the Respondent does not appear) which showed a wage rate of $2.91 an hour.Polly said that he could not pay such wages and that if he signed that contract hewould have to close his doors.Hubert remarked that Allied Plating, a companywhich apparently was in the same business as the Respondent, was paying $2 85an hour and Hubert thought the Respondent's employees should get that much.According to Hubert, Polly said that if the Union got in the plant (with a contract,I presume), he would not be running the shop, rather that Carl Roberts (the Union'sbusiness representative) would be running it.Apparently a discussion took placeabout quotas because Polly told Hubert that he had given his drivers (who pickedup bumpers from automobile repair shops) orders not to pick up any more realrough bumpers but that the Respondent still had a great many in stock which weregoing to have to be worked out, and when they were gone it would be easier to makethe quota.McGowan came into the office during the conversation and, accordingto Hubert, commented that all they could do now was to wait for a year and votethe Union out. Polly agreed and said that his hands were tied and that he thoughthe could not give the employees the 5 cents an hour increase in pay which he hadoffered the Independent because if he did he might be held to have coerced employeesto refrain from joining the Union.On October 11, 1961, Polly again asked to speak with Hubert. SuperintendentMcGowan and Foreman DeRosia were also there. They had another conversationabout quotas. I note that Hubert on October 11 had finished 9 bumpers and waslow man that day, which may have been the reason for the conversation.Hubertsaid that he did not believe in quotas, that he liked to give an honest day's for anhonest day's pay, that if the bumpers were good, one could do more than when theywere poor.DeRosia favored elimination of the quota system.After some discussion,Polly decided to remove the quotas for a period of time to see how production went.Starting with October 12 and running through October 20, the straighteners operatedwithout quotas.The daily production in the straightening room for the 2-week periodbeginning with October 9 is set forth below.19Despite the improvement in weeklyproduction, Polly decided to put the quota system back into effect the following week,using a weekly average, claiming that production without the quota system wasnot proving satisfactory.On October 26, 1961, at the end of the workday, the Respondent, for the firsttime in its history, on advice of counsel, distributed to employees who had failed tomeet a daily quota, warning or complaint slips calling attention to the fact that theemployee's work that day was "below the minimum standard that this companyrequires in the following respect." 20There followed blank lines in which the37 Two other employees on an 11 quota failed to reach that figure on October 2 and weregiven a chance to and did get enough the next day to average up19Hubert testified that the time was about 2 weeks after the election which took placeon September 22.There is reason to believe that the day was September 29, becauseHubert testified that he was in Polly's office talking for about 2 hours between 10 a inand noon, and I notice that a notation appears on the production record "two hours lost,"apparently justifying the fact that Hubert did only 10 bumpers that day.19The daily production for the 2-week period follows:October9(with quotas) ---------76October 16(withoutquotas) ------126October 10(with quotas) ---------83October 17(withoutquotas) ------123October 11(with quotas) ---------82October 18(withoutquotas) ------119October 12(without quotas) ------105October 19(withoutquotas)------87October 13(without quotas) ------87October 20(withoutquotas)------68433523On October 20, two men fewer were doing bumper straighteningbecause theywere usedon grindingthat day.Evenso, that must have been a day of bad bumpers because all themen, includingthose witha quota of 13, made less than 10 each.All likewise were belowquotas on October 19.2OAn amended charge was filed on October 25 and a copy was receivedby theRespond-ent on October 26. It was on advice of AttorneyWattsthat the notices of failure to makequota were distributed that day. 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDforeman filled in the number of bumpers finished that day.At the bottom was typedthe sentence, "If this situation continues it will be cause for discharge."Most of theslipswere backdated for other days that week. Slips were also handed out onOctober 27.On October 26, Jackson received one for the 23d and one for the 25th.Hubert received one for the 25th.On the 25th all but one man failed to meet hisquota.It does not appear whether or not each of those who failed to make quotareceived a notice thereof. I presume that each did, however.(b)Discharges of Jackson and HubertOn October 27, 1961, at the end of the workday, the Respondent discharged fourmen forfailing to produce their quotas on a weekly average. One of these four,Smith, was dropped from the complaint at the outset of the hearing and need notbe considered.The others were Fred Davis, brother of former Foreman Davis,Jackson, and Hubert, whose conversations with Polly have been hereinbefore re-lated.The discharges of the latter two may be considered together since they wereparallel.That of Fred Davis requires separate consideration.Polly testified thatbefore these discharges were made, he had, on the afternoon of October 27, con-sulted Attorney Watts about them.At quitting time on October 27, the checks ofthe dischargees were ready and were handed to the men.No evidence was given asto which day of the week was payday or how the men normally received their checks,but from Davis' testimony I infer that he had not been expecting a check. If Fridaywas not payday, the decision to discharge the four men must have been made inadvance, without regard to what the total production of the dischargees would be onOctober 27, for otherwise their checks would not have been ready for them.Keith Jackson was hired by the Respondent in September 1957, while JacobHubert was hired in April 1959. Jackson put in his first year as a grinder.For theremaining3 years he had been a bumper straightener. In September 1961 he wasput on a quota of 11 bumpers a day. Each attended the union meeting on Septem-ber 11, 1961.Their conversations with Polly early in October have already beenrelated.Hubert had one other conversation with Polly on or about October 12 or13 when Polly was walking past Hubert as he was working. Polly stopped and askedHubert if he were going to the union meeting.When Hubert said he intended to,Polly suggested that he ask about Pacific Plating.Hubert asked what that was.Polly said that the employees of that company had joined the Union and had beenout onstrike now for several months, just walking the picket line, getting $5 a day,and Polly said that that would be pretty hard tolive on.On Monday, October 23, Jackson finished 10 bumpers while Hubert completed11.That daytwo menwithquotasof 11, other than Hubert, made their quotaswhile one other, a man named Louis Blancic, had 10.A man named Ovedio Percic,whose quota was 13, finished 8 that day.The following day, Tuesday, October 24,Jackson finished 12 and Hubert 11.A mannamedBruno Bessig, whose quota was11, finished 9 that day.In makingup the production record, Polly credited Jacksonwith 11 instead of 12 for the 24th.He testified that he had miscounted.On Wednes.day, October 25, only Blancic equalled his quota. Jackson finished 6 and Hubert 7.Others, including the men with quotas of 13, made between 6 and 8 each.OnThursday, October 26, all but Smith and Davismadetheir respective quotas.OnFriday, October 27, all but LouisBlancicand Gus Spanu made their quotas. Pro-duction totals for the week for each man are shown below21 The men with thelowest production were Davis andBessig, but Bessigwas not discharged. Ii willbe observed that notone mansucceeded in making his quota on a weekly average.a The weekly production totals are as follows:DavisBessigIanuzziJacksonBlancicPereicSpanuHubertSmith81111101081311138912121118131111A686116878101112111214171110111111111013101112374854505459615154`(55)(55)'(55)'(55)'(55)`(65)(65)(55)'(65)Quota. VICTORY PLATING WORKS,INC.417Consequently, although Polly testified that the Respondent did, it did not, as it haddone in September, in fact, hold the employees strictly to their quotas, for if it had,all the straighteners would have been discharged on October 27.The Respondentclaimed that it did not discharge others in the week of October 27 because it tookinto account whether or not a man could or should have made his quota.With thisin view, Polly instructed DeRosia to write on his tabulated records of individualperformance, in cases where a man fell below quota, comments as to whether theman could or could not have made his quota on a given day, and if not, why not.The date when DeRosia made these notations is not in evidence, but they were notmade at the time the other entries were made. On his record for Monday, Octo-ber 23, DeRosia had made notations that Blancic, Jackson, and Davis should havemade their quotas, but that Percic could not have done so because he had two verybad bumpers.The same notation as for Monday was made on Davis' record onTuesday.For Wednesday, DeRosia had written on his production record that every-body had had rough bumpers, indicating that no one could have been expected tomake his quota.Nevertheless,Hubert and Jackson, at least, were given warningslips for that day, indicating that the Respondent was not disposed to excuse themfor low production even on that day. For Friday, DeRosia noted on his productionrecords an excuse for Blancic and Spanu and a lack of excuse for Smith. The valueof these notations of DeRosia is impaired by the fact that they were not made at thetime the original entries were made. In my estimation, they are also unreliablebecause DeRosia had such limited experience before October 27 that I cannot credithis observations as being the opinion of an expert.However, even an expert might have difficulty in deciding whether or not a mantook too long with his work. In order to understand the difficulties to be en-countered in the expression of such an opinion, one needs to understand the prob-lems involved in bumper straightening and the difficulty of making accurate andfair records of individual performance in bumper straightening and so of judging thecompetence of individual employees.Damaged bumpers arrive at the Respondent's plant in all states of disrepair rang-ing from a few minor dents or scratches to very badly damaged bumpers, some ofthe worst of which require metal stretching or splicing (having an end cut off and anew end welded on). The repair work in the straightening department could takea man as little as 10 minutes or as much as 3 hours or 4 hours on one bumper.22Although DeRosia and Davis professed to be able to make a fairly equal distribu-tion of good, bad, or medium bad bumpers to the men so as to permit them to maketheir quotas, the evidence shows that even experienced men may not be able inadvance to estimate accurately the time a good workman might take to straightena bumper.DeRosia testified that no two bumpers were the same in any model;that even though they looked the same, they would not straighten the same; andthat a slightly different procedure had to be used to accomplish the same thing ineach bumper.Polly testified that a bumper might look easy but actually take anhour to straighten.At a time when the Respondent ran a test to see if the quotaswere capable of being made (the date not being fixed, but apparently sometimearound the end of September or during October 1961), the Respondent had DeRosiamake a selection of bumpers, such as he would make for the men in his department.Then, one day after working hours, McGowan, whom Polly praised as the bestbumper straightener on the west coast, came to the department with Polly.There,Polly would take one of the bumpers laid aside by DeRosia, make an estimate ofthe time it would take McGowan to repair it, and hand it to McGowan.With con-ditions comparable to those under which the employees worked, including apparentlytheir lunch time and coffee breaks, McGowan completed 11 bumpers. Polly testifiedthat he handed McGowan one bumper which he estimated should take McGowan15minutes, but it took him 35 minutes.This could have been rated as a goodbumper.DeRosia testified that there was a wide variation in what might be classedas a good bumper. DeRosia testified that a good bumper might have been hit andtake 10 or 15 minutes to fix or it might have only a scratch and require no work atall."Itmight be just passing to be checked on the pattern."No time spread formedium was indicated in the testimony.After DeRosia become foreman, he kept, at the Respondent's request, a recordof each bumper handed to each man, describing it by make of car, year model,whether front or rear, and whether upper or lower section (on bumpers that camein two sections).After the description of the bumper he usually marked initials"G," "B," or "M" to indicate whether it was to be considered good, bad, or mediumraWhether a job ever took longer than this does not appear. I judge that a 2%- to3-hour job was not rare when the bumpers were arriving in bad condition. Ones thatwould take 4 hours were probablyinfrequent 418DECISIONSOF NATIONAL LABOR RELATIONS BOARDin condition.Because of the difficulty of determining in advance how to rate thebumper as G, B, or M, according to the time expected to be taken, DeRosia didnot enter the description of the condition until after the man had finished hiswork on it.Then, taking into account the length of time the man had workedon it and perhaps the problems he had encountered that were not apparent atthe outset when DeRosia was told about them, he would grade it as good, medium,or bad on his record. It is apparent that this method is far from scientific. If apremium man, one with a quota of 13 a day, took 2 hours on a bumper, DeRosiamight have marked it as a bad one. But if that employee had been going throughneedless motions deliberately in order to take more time, the bumper might moreproperly have been rated as medium. If a man with a quota of 11 bumpersa day had been given the same bumper and, with exceptional effort and luck,had finished it in an hour, it is conceivable that DeRosia would have rated it asmedium rather than bad.Knowing short cuts or little tricks of the trade couldmake a difference, too. If a man with a great deal of experience could straightena bumper in 30 minutes because of his knowledge of the tricks, would the bumperbe graded as good? If the same bumper were to be straightened by a less ex-perienced man who workedjust ashard but had not learned the trick, or short cut,and if he took 55 minutes, is the bumper still to be graded as good? This mayactually have entered into the failure of Davis to make his quota.DeRosia testifiedthat the description "good, medium, or bad" is not an indication of the amountof time even an experienced man would take on a given bumper.Apparently ithad something to do with the description, however, or DeRosia would have notedthe class of bumper when it was handed out rather than when it was finished.DeRosia also testified that what he might call a bad bumperin onemodel mighttake an hour to fix, while a bad bumper in another model might take 3 hours.The difficulties of adopting a strictly objective standard are, then, apparent, es-peciallywhen it is considered that, in October 1961, DeRosia had very littleexperience in bumper straightening.Yet, as stated, DeRosia, at Polly's request,had noted down such subjective conclusions as that there was no reason why aman had not made his quota for the day or that there was good reason why hehad not made his quota because he "had bad bars, took longer than expected."DeRosia conceded that some bumpers (straightened in straightening room) mighthave gone down to the grinding room in worse state of repair than others. Thiscould indicate that some of the straighteners who turned out fewer bumpers didso because they were turning out better work.On October 25, Johnnie lanuzzi,a bumper straightener with a quota of 11, finished with 8 bumpers, 4 of whichwere marked bad, 2 medium, and 2 good. On the same day Gus Spanu, a manwith a quota of 13, finished 8 bumpers, 4 of which were marked bad, one medium.and 3 good. On surface, therefore, it would appear that Spanu had a slightly betterdistribution than lanuzzi and should have made more; yet DeRosia did not criticizeSpanu's performance on his records that day.Bruno Bessig (quota 11) that dayfinished 6 bumpers, 3 of which were marked bad, 2 medium, and 1 good. OvediaPercic (quota 13) finished the same number as Bessig and had identically the samedistribution of good, medium, bad.No criticism was noted of Percic's performancethat day. If one were to rely on a comparative record such as this, he might con-clude that of the 4 men only lanuzzi had done a fair day's work. I judge, however,thatDeRosia found no fault with any that day.Returning to the problem of production for the week of October 23 through 27,we are faced with the question of whether or not the discharges made at the endof the week were discriminatory.As noted previously, the men with the lowestproduction were Davis 23 and Bessig, but although Davis was discharged Bessigwas not.Although no one had made his average for the week, Polly decidedthat only Davis, Jackson, Hubert, and Smith (whosenamewas dropped from thecomplaint) were to be discharged.The General Counsel's theory is that certainof the employees who were of southern European extraction and were, most ofthem, still aliens, were favored by Polly because they had not associated muchwith the native American employees or those who spoke English fluently andtherefore, presumably had not been influenced by those favoring the Union orwere more amenable to Polly influence. It is only speculation that the five bumperstraighteners of foreign birth who were on quota were among the eight whovoted against the Union, but from the record of the week of October 23 through 27,there appears to besomebasis for the General Counsel's theory.For example,on DeRosia's records for October 24, it appears that Bessig, whom Polly identifiedas an Italian, turned out only 9 bumpers.However, DeRosia had written belowg Davis had been absent 1 day that week.His dally average over the week,therefore,was about the same as Bessig's. VICTORY PLATING WORKS, INC.419Bessig's record, "Had reason for being short, spent 2% hours on 57 Cad."Davis,the same day, had taken 3 hours on a 1956 Cadillac bumper which Davistestified should have been a splicer, one of the worst kind to straighten if notspliced.DeRosia's record shows it as medium, and DeRosia had made the no-tation on that day for Davis, "No reason.Had better than average bars."Thereis a suggestion in the evidence that DeRosia may have written notations such asthese at Polly's request in order to protect men that Polly wanted to protect andto eliminate those that he chose to eliminate, since DeRosia had not written themon the record until after he had delivered them to Polly.How long it was afterhe had delivered them to Polly that he made the entries is not clear. The inferenceispossible that he made them at the end of each day, but even this was notmade clear. I consider it probable that before DeRosia made these notations hecould have forgotten much and could have confused the work of one man withthat of another.Considering all the circumstances, I am convinced that DeRosia'snotations are not reliable evidence and I give most of them little weight.One,however, applied to all and was not a comment on individual performance.Thatwas the one written on October 25 which said, "Everybody had rough bars, be-cause of a shortage of these models, and core supply being bad."This has beenconfirmed.Polly testified that he did not discharge any of the Italians because he tookinto account whether or not they could be expected to produce their quotas forthe week, that they had all tried, and that, although they failed to make quotaon certain days, they tried to make up for it later in the week by producing morethan their quotas.This testimony displays a definite bias, because it completely ig-nores the fact that DeRosia had written opposite the production record of Louis Blan-cic for October 23 the note: "No reason. Should have made quota." It also ignoresthe fact that Bessig had not made up for his weekly deficiency by exceeding hisquota at the end of the week to make up for low performance before. It furtherignores the fact that Bessig produced only 47 bumpers in 40 hours while Jacksonhad produced 50 and Hubert 51. It ignores the fact that only on Wednesday,October 25, when all the straighteners had bad bars (bumpers) and could notmake their quotas, did Hubert fail to make his quota that week. Likewise, it ignoresthe fact that although Jackson had fallen below quota with 10 on October 23.he had exceeded his quota on October 24 when he finished 12 bumpers, so thathe was below quota only on October 25 when all were supposedly excused.WhenPolly discovered his alleged error in giving Jackson credit for only I1 on October 24does not appear, but if not until after Jackson's discharge, he still did not re-consider and offer to reemploy Jackson, so far as appears 24On the entire record, one cannot escape the conclusion that the Respondent hadsome reason other than poor performance (if failing to make a quota in thestraightening department could be called poor performance) for getting rid ofcertain employees.Other than disparity of treatment between those retained andthose discharged, a big factor in leading to this conclusion is the fact that theRespondent was heedlessly reducing its own capacity for production by dischargingmany of its best producers and by hiring inexperienced help in greater numbersto keep production at the same level. It takes quite a while to train and seasona bumper straightener-perhaps 2 or more years.At one point, Polly indicatedthat a man had to work as an apprentice for 2 or more years before he wasconsidered a journeyman but he testified that when a man had reached the journey-man's wage and was straightening for a year or more the Respondent consideredthat he was ready to go on a quota and make it. Looking at the record only ofthe number of bumpers finished by apprentices, one or two of them appeared tobe as good or better than some of the journeymen.However, it was the practiceof the Respondent to start the men out on the simpler type of bumpers, usuallyFords or Chevrolets, and not to give them any very bad ones.The more ap-prentices there were, therefore, the fewer easy bumpers there were for the journey-men. In July 1961 there were two apprentice bumper straighteners, or learnersas Polly classed them.Polly's testimony as to the amount of experience they hadhad appeared somewhat conflicting, but it would appear that they were not brandnew because Polly testified that each had had a little less than a 2-year learningperiod.Neither was yet on a quota. In September 1961, beforeanybumperu The failure to make such an offer may be inferred from the fact that Jackson had notbeen reemployed, from the fact that Polly was still trying to justify Jackson's discharge,and from the fact that,if any offer had been made, it would have been in the interests ofthe Respondent to show it,but it failed to do so.681-492-63-vol. 140-28 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDstraightener was discharged, the Respondent had 10 experienced, or journeymen,straighteners, 5 of whom were on a quota of 13 a day, and 1 or 2 learners (oneof whom was producing 11 bumpers a day but was not on a quota). In Novem-ber, after the Respondent had apparently finished its housecleaning (for no ex-perienced straightener was discharged in November, although during the first 2weeks most of them failed to make their weekly quotas),25 the Respondent had 5experienced bumper straighteners (those referred to as Italians), only 2 of whomwere on a quota of 13, and 9 to 11 learners, depending on the time of the month.Of the 11 learners, all were new but 2.This increase in number of learners pro-duced such a crowded condition in the straightening room that the Respondentwas required to put the new men on a second shift.Over and above these considerations tending to show an apparent lack of goodbusiness judgment in discharging experienced men is the evidence tending to provethat the Respondent had a reason for discharging experienced men other than aconcern over production. Such reason stems from Polly's displeasure that a majorityof the employees had chosen to join the Union and vote for it in the election onSeptember 22, from the fact that he considered some employees to be agitators,that he had told one employee that he knew who had voted for the "Company"and who had voted for the Union, that he sought to learn who would and who wouldnot cross a picket line, and that the leaders of the movement were among the firstto be discharged.The men who were discharged under the quota system were menwith years of service to the Respondent behind them.All such evidence nullifiesthe reasons advanced by the Respondent for their discharges. I am convinced andfind, on all the evidence, that Jackson and Hubert were discharged by the Respond-ent in furtherance of a plan to eliminate those who most strongly supported or be-lieved in the Union and that by their discharge the Respondent discriminated inregard to their hire and tenure of employment.(c)Discharge of Fred DavisAs previously stated. Frederick Davis was the brother of former ForemanRichard Davis.He was hired on December 2, 1957. For the first 10 or 11 monthshe straightened bumpers, mostly Ford bumpers of 1958 or earlier models, with someearliermodel Chevrolets.These bumpers are somewhat easier than many of theothers to straighten. in 10 or 11 months' time, Davis would not be expected to havebecome an experienced bumper straightener.Especially is this so as he had notworked on all types of bumpers.About October 1958, Davis became a welder("the Company welder" he described it) and welded bumpers for about 2 years.Then he was made an inspector, and he supervised in the grinding room whenForeman Davis was not there.His hourly rate was $2.80, which included a 10-centpremium because of his welding ability.In January 1960, Davis was elected to the office of vice president of the Independ-ent, but the elected president was removed by the members, and Davis became andremained president for the remainder of the year.Re took an active part in nego-tiating the 1960 agreement with the Respondent.He attended the meeting at theunion hall on September 11, 1961.On October 2, 1961, Davis was transferred to straightening.26Davis testifiedthat he was first transferred to welding and then to straightening.But if he waswelding exclusively before October 2, no evidence was offered to fix the date whenhe was doing it. In any event, the man who had been welding while Davis was aninspector in the grinding room took over Davis' inspecting job.Then, when Daviswas transferred to straightening, a new man was hired to weld.When the new manss Bessig(quota 11), averaged 10 4 the first week and 10 66 the second ;lanuzzi (quota11), averaged 10 6 the first week and 10 the second; Blancic (quota 11), averaged 10.4the first week and 11 66 the second; Percic (quota 13), averaged 11 6 the firstweek and10 3 the second, and Spanu (quota 13), averaged 11 2 the first week and 12 the second.Only one man made his quota on average for the third week in November. In the shortThanksgiving week the three with quotas of 11 made their average quotaThe two witha quota of 13 failed to make it on averageDuring the week of November 27 to 30 themen with quotas of 13 again failed to make it on average.28Although the Respondent had put itself in need of men with someexperience in bumperstraightening,the timing of Davis' transfer was strangely close to the time when Pollyheardthat former Foreman Davis had made a statement in an affidavit for the Union thatthe quota system on September 11 was to be on a weekly basis but that the Respondenton September 12, after the union meeting of the night before, changed it to a daily basis.Polly telephoned Richard Davis to ask him about the affidavit and to dispute its accuracy.He told Davis that he might be responsible for "hanging me for thousandsof dollars." VICTORY PLATINGWORKS, INC.421was hired does not appear.The records indicate that Davis had welded on October11, 16, and 20, 1961. In October 1961, before the 23d of the month, when he wasnot welding, he was assigned to teaching new men how to straighten bumpers or,himself, to rework bumpers which had not been properly straightened.On October 23, Foreman DeRosia gave Davis for straightening a distribution ofbumpers such as he usually gave the others.Davis finished 8 each on the 23d and24th.He testified that on October 23 he had a bad Cadillac bumper which took him3 hours and on the 24th he had a bad 1961 Ford bumper which required that themetal be shrunk and blended and that he had never done that before. The recordsindicate that he was probably mistaken as to the dates.He had a 1956 Cadillacbumper on Tuesday, October 24, which DeRosia had rated a medium, but he hadno 1961 Ford bumper until Thursday, October 26He was absent on October 25when the regular men got such rough bumpers that none made his quota.OnOctober 26 he finished 10.On the latter date, when DeRosia passed out the com-plaint slips or warning notices, he gave Davis a slip with the dates October 23 and 24,1961, on it, and the statement, "You only produced 8 bumpers on each of the abovedates," and walked away. Before this, Davis did not know that he hada quota. Inabout 10 or 15 minutes, Davis went to DeRosia and asked him how many bumpershe was supposed to produce.Thinking that the Respondent might have decidedto put him on the quota of 13 because of his premium pay, he asked DeRosia ifthat was the quota the Respondent was then putting him on.DeRosia said, "No,Fritz, they told me you were a journeyman straightener, that you had to produceeleven bumpers."Davis said that this was the first time that anything had beensaid to him about making a quota.Davis testified that because he hadbeen as-signed to teaching and to repairing poorly straightened bumpers when he first re-turned to the straightening room, he had received the impression that he was noton a quota.During the day of October 27, 1961, Davis had a Corvair bumper in bad condi-tion and had difficulty with it.Later DeRosia came to where Davis was working ona Volkswagen bumper and asked him if it was as hard to straighten as the Corvairbumper.Davis answered that it was not as hard but that each bumper had its ownlittle tricks and that he had never worked on either a Volkswagen or Corvair bumperbefore.He testified that all bumpers were basically the same to straighten but thatyou have to know little tricks for each one and he did not know the tricks, so hewas not as fast as the other men.All the types that he had been getting were newto him.He told DeRosia that he had not straightened bumpers since 1958 and thatthen he had been just on Ford bumpers. DeRosia replied, according to Davis, "Well,it sure don't seem fair to me that I've put everything in your rack.They told meyou were a journeyman straightener and I've thrown everything at you."DeRosiaapparently did nothing about the matter, however.That day Davis completed 11or 12 bumpers.He testified that it was 12 but the record shows 11, so either he wasmistaken or DeRosia overlooked one.DeRosia conceded that he sometimes forgotone, but said that one of them would mention it to him if he did.At quitting time on October 27, Davis saw DeRosia giving Jackson his check.Davis walked over to see what was happening.Hubert was there and he told Davisthat the Respondent was discharging Davis, Jackson, Smith, and himself.About thenDeRosia walked over, handed Davis his check, and told him, "This is your last day,Fritz."Hubert asked DeRosia if he thought he had done a fair day's work that day.DeRosia replied that he thought everyone had 27In contrast to the solicitous allowances made for those employees whom the Re-spondent chose to keep, its treatment of Davis appears to have been particularlycallous.Davis had not done bumper straightening since 1958, and at that time wasnot really past the apprentice stage.There is no evidence of Davis' rate of paywhile he was straightening bumpers in 1958.His rate of pay in 1961, although equalto or better than the minimum journeyman bumper straightener's pay, was based,I infer, not on his ability to straighten bumpers but on his former job of inspector andon his ability to weld.Had the Respondent not deliberately brought on its shortageM Hubert testified that he first asked DeRosia if he had done a good day's work and thatwhen DeRosia answered that he had,Hubert asked if he had not done a good day's workallweek and that DeRosia had answered,"Yes, as a matter of fact, every man up herehas."Jackson corroborated this.DeRosia denied saying that the men had done a goodday's work all week, sayingthat hetold them for the day when they asked him. I findthat DeRosia did comment on the fact that everyone had done a good day's work thatday, and I consider it probable that he had told Hubert he had done a good day's workallweek.Because I have some doubt as to whether or not DeRosia commented on thework of everyone for a full week,I refrain from finding that he did. 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDof experienced bumper straighteners for an illegal purpose, one might find Davis'transfer to bumper straightening to be justifiable.Perhaps it was anyway. But whatwas unjustifiable and indicates bias was Respondent's decision that, without furtherseasoning, Davis should be put on a quota without even telling him he was on aquota until it was too late for him to raise his average.The evidence creates a stronginference that Davis was transferred to bumper straightening in October 1961 inorder to make it difficult for Davis to hold his job.That Polly had a disposition to dothis is demonstrated by his statement to Foreman Davis concerning a possible trans-fer of Dunn back to straightening of bumpers in order to make it more difficult forDunn.These considerations as well as those previously mentioned in connectionwith Hubert and Jackson convince me that the Respondent, in transferring Davisto straightening and then discharging him with only 1 day's notice that he was onquota, discharged Davis in furtherance of its scheme to eliminate union-minded em-ployees or those it looked upon as potential strikers.By such discharge, therefore,I find that the Respondent has interfered with, restrained, and coerced its employeesin the exercise of the rights guaranteed in the Act and discriminated in regard toDavis' hire and tenure of employment.(3)Constructive discharge of Claud PierceClaud Pierce was hired by the Respondent in August 1959 and was employed inthe polishing department where, in October 1961, there were nine production em-ployees, who were supervised by Foreman Edward Redo 28 From the titles on theproduction records, I deduce that, according to the work done, the employees wereclassified as either "belt" or "polish."Pierce was the only one listed as both beltand polish, and he was the only one shown to have done any work on a device calledthe "flex."Only the foreman and two employees were senior in length of service toPierce.In 1960, when a swing shift had been operated, Pierce had been foreman onthat shift.On September 24, 1961, a couple of days after the union election, when Polly waspassing through the polishing department, he stopped to talk with PierceThis con-versation, in which Polly asked Pierce if he would cross a picket line if there wereone, has previously herein been related. It was in this conversation that Polly toldPierce he knew who had and who had not voted for the UnionA week after this conversation, Polly asked Pierce if he had not changed his mindabout crossing the picket line, saying that there would always be a job for him if hecrossed the picket line. Several days after this, Foreman Redo called the employeesin his department together and told them that if a strike occurred and there was apicket line and if they decided to walk through the picket line, there would be a jobwaiting there for them.About 4 days later, Polly again asked Pierce if he hadchanged his mind (about walking through a picket line)Pierce replied that he hadnot.On October 25, at the 10 o'clock coffee break, Redo assembled the employees ofhis department and made an announcement. Just before he made this announce-ment, Pierce had noticed Polly, McGowan, and Redo conferring near the board onwhich the production record was kept.Redo's announcement was that there wouldbe a cut in hours from 8 hours to 4 hours for some of the men because of lack ofwork.Redo testified that this lack of work resulted because the discharge of trainedmen and their replacement by inexperienced men had caused a slower flow ofstraightened bumpers to the other departments.29Redo read the names of the menwhose hours would be cut. Some he told to go home early that day. Some he toldto come in 4 hours late on the following day. The identity of each whose name wasread as affected by this reduction in hours was not established by the evidence.Pierce testified that five men were to be affected by this order and that he did notknow how long the short hours would continue in effect.Redo testified that sevenmen were involved and that he told the men that he hoped it would not have to bedone more than 1 day. The record does not bear Redo out on the number of mento be affected and I find also that he did not reassure the men as to the length oftime the reduction in hours would continue.He offered them no explanation of whyhe picked the men he did. Pierce was one of the five named. Pierce was one of theones named to come in at 10 a.m. the next day.21 Redo testified he had 11 men in the department In September, before 1 man wastransferred to another job, there were 11, counting the foreman, according to the produc-tion records.There may have been employees for whom no production records were made.29The bumpers were first straightened in the straightening department upstairs, thenthey were broughtdownstairsto the grinding department, following which they went tothe polishingdepartment. VICTORY PLATING WORKS, INC.423The production records indicate thattwo men, identified only as William (Evers?)and Cross, worked 4 hourseachon October 25, while on October 26 two men,Williamand oneScurlock, worked but 4 hours.A third man, Lamar Kennedy, didnot work at all on the 26th.Anotherman ofthe nine-man crew (Studimier) workedin the grindingroom between October 18 and 25 but returned to the polishing depart-ment onthe 26th.On the 27th, however, Studimier worked 4 hours only, while Cross,the second man who had been laid off half a day on the 25th, worked 5 hours. Eachof those 3 days, five men worked full days but only three of the men, Morgan,Mangum,and Payne, sufferedno lossof time on those 3 days.At least two of thesewere men with less seniority than Pierce.The identity of the thirdman with lesssenioritythan Piercewho wasnot laidoff was notgiven in the testimony but I inferthat it was Payne.From the production records, it appears that the men affected bythe reduction in hours were the best producers. Payne, whose attendance was irregu-lar, had the poorest production record.Thereisno evidencewhich makes it certainthat the short hours shown on October 27 resulted from orders rather than from theemployee's tardiness.After theannouncementof curtailed hours, Pierce and another employee whowas affected by the order, Lamar Kennedy, went to speak to Redo and asked ifseniority did not count any more.According to Pierce, Redo replied that seniorityusedto count but that since they had voted the Union in, seniority did not countanymore.The 1960 contract between theIndependentand the Respondent contained a pro-visionthat, in any reduction in force in any department, the last man hired should bethe first man to be laid off unless there existed one of the listed causes for dismissals.This was one of the provisions proposed to be deleted in Polly's counteroffer ofSeptember 7, 1961.When Kennedy and Pierce spoke with Redo about seniority, Redo terminated theconversation by telling them to "see the man," whom Pierce understood to meanPolly.Pierce returned to work but within 5 or 10 minutes decided to see Polly.Pierce testified that he started toward the office, but on the way passed the stairwaythat leads one flight up to the storage racks and locker room, that he saw Polly at thetop of the flight of stairs, apparently on his way up another flight to the straighteningroom, that he walked upstairs and asked Polly if it was true that he was cut in hours,that Polly had answered "Yes," and that he had told Polly that he had worked agreat deal of overtime on Saturdays and Sundays and that this was all the thanks hegot for it, and he asked Polly if seniority did not count, and Polly had told him it didnot count and ,told him that, if he did not like it, he could leavePierce testified hethen said "OK" and was going toward the locker room when Polly told him to comeback Friday for his check.He then left.Polly denied speaking with Pierce, as testified by the latter.Polly testified that helearned from the office manager of Pierce's departure. Polly testified that he cameto work "one morning" about 10:20 or 10:30 and the office manager said that hehad just seen Pierce walking down the street and wondered if Redo knew it. Pollytestified that he replied, "Gee, I don't know; what happened?" The officemanagersaid he did not know, according to Polly's version,and saidthat he had waved atPierce and raised his eyebrows to see if Pierce would answer but that Pierce justdropped his head and walked off down the street. Polly testified that, in his subse-quent investigation, he had learned that Pierce had walked off withoutspeaking toanyone.But for Polly's next testimony, I might have been induced to believe thatPierce was mistaken and had, perhaps, spoken with someone besides Polly, but inview of Polly's next testimony, I find that Pierce's version is more reliable.WhenPolly was asked about the cut in hours, he testified that there had been a 4-hour layoffin September, when Redo had let five men go for half a day.So, when this timecame around,Polly testified, Redo was trying to distribute the time off equally, "sohe tried to let the other five men go the next time,as near ashe could." Polly ex-plained,"There's some irregularities on that because this oneman [no name wasgivenby Polly but the descriptionto me suggestsonly Pierce]does a special job thereand the rest of them don't do it; and he worked both times. I have payroll records tosubstantiate these also."The payroll records were not produced.However, theproduction record for thepolishing departmentfor Septemberis in evidence.Itshowsthat all the employees who were still employed in October, with theexceptionof Payne, had worked 20 days in September. That is theexact numberof workingdays there were in September.30Two men were terminated completely in mid-September and two or threenew men worked somedays in thelast halfof the month.31 The record for work during the days before September 12 does not follow the dates inthe margin,but the number of working days between September 1 and 11, inclusive, addup correctly. 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDPayne worked 18 of the 20 working days in September. There areno notations to,show that anyone worked less than 8 hours in September, as there were on the Octoberrecord, except the notation "small parts part-time," apparently applicable to Paynefor September 26.No absent marks appeared for Payne in September as there didin October.The evidence fails to convince me that there was any half-day layoffin September such as Polly testified there was.Redo's testimony sounded like anattempt to tell the same story as Polly, but Redo, who should have known the factsbetter than Polly, if they were true, was not only vague, but he injected an entirelydifferent element into the selection for layoff not mentioned by Polly.Redo had norecollection of the date of either the alleged first or the second half-day layoff.31As to the second layoff, he said he thought "at least one or two men was kind of want-ing to go home."Asked how he selected the men for the second layoff, Redoanswered: "Well, I did it in a way that-you see, our situation, even when we do this,we had a certain amount of bumpers that we call `jobs' that are important that we getthem out and I have to be careful not to send men home that we may need. In otherwords, we have men there that we call `key men' and, too, I have to try to arrange itso I don't make anybody angry. So it's kind of a ticklish situation.At that time, Itried to pick some of the men that didn't get sent home the first time."He testified,on leading questions, that he was more or less practicing a rotation policy but did notpractice rotation with those men that he regarded as keymen, so that there werethree or four men that did not get sent home either time.Asked by Respondent'scounsel to explain what happened to Pierce on the second cutback in hours, he testi-fied: "Well, like I say, we had-some of our men were key men-men that ispretty hard to do without, and Pierce was one of them. Like I said on the first cut-back, Mr. Pierce was one of the men that we just decided we couldn't do without; andthe second cut-back, I could have and would have had Mr. Pierce stay right there, butIwas under the impression that Mr. Pierce was one of those fellows that wanted alittle time off. In fact, he had made a statement to me on that effect previously."By "previously," he said, he meant not more than a week before "because we saw thiscoming." He testified that Pierce "told me that if anybody would have to leave, he'dlike to go home because he wanted to get in some fishing and I told him at that time,I said, `Well, we need you, boy,' . . . I said, `I don't think we're going to have to do itat all,' which we didn't at that time." Pierce, on rebuttal, denied that he had everasked for time off to go fishing. Redo also testified that no one told him which mento select for layoff. In view of his other testimony, especially that relating to Pierce'sindispensableness, when considered in conjunction with the production records andwith Pierce's testimony that Redo, Polly, and McGowan were in conference at theboard containing the names and production records of the employees of the polishingdepartment just before Redo made his announcement of the reduction in hours, I donotcredit Redo's testimony that he, alone, selected the men to be given reduced time.Redo's testimony that he could not remember when either layoff occurred, when theincident that resulted in Pierce's leaving occurred less than 2 months before Redotestified, is unbelievable.He might not have remembered that the day was Wednes-day or that it was the 25th day of the month, but his memory should have been strongenough to be capable of fixing the month and the approximate relative times of thetwo instances of reduction in hours, if an earlier one really occurred.This vaguenesson dates as well as his faulty recollection in remembering that Kennedy had spokento him about seniority but not remembering whether or not Pierce was with Kennedyat the time, demonstrates what may be termed a "convenient memory"-one thatrecalls only what the witness wishes to reveal.32The only evidence of the Respondent's past practice in the method of effectingreductions in force was revealed in the provisions of the Independent's contract forthe application of seniority as a basis for selection of men for layoff.There was noevidence that the Respondent had ever laid off employees in a reduction in force forlack of work on any other basis. But even if the Respondent had given weight toability as well as to seniority, it is evident that the Respondent disregarded bothability and seniority in the case of Pierce, who was a "key man," according to Redo.In view of the Respondent's deviation from its customary, and even from normal busi-ness,practice,33 the fact that the Respondent failed to substantiate, by the records, thatsiThe record for November shows a few instances of short hours but not for more thanone man on any single day32The General Counsel adduced evidence that Polly had helped Redo when the latterhad been "introuble with the law."The "trouble"was a criminalact of which he wasconvicted.AlthoughImight discredit Redo on the basis of his criminal record, I do notrest my evaluation of his testimony on that, since the crime was not one normally involv-ing integrity.I do find,however,that he was biased in favor of the Respondent.83Carolina Mirror Corporation,123 NLRB 1712,1714-1715. VICTORY PLATING WORKS, INC.425there had been an earlier curtailment of hours or layoff of the employees who werenot affected when Pierce's hours were reduced, the fact that the Respondent showed adisposition to impose penalties on employees favorable to the Union, the fact thatPolly questioned Pierce about his intent to cross a picket line if there were one,Polly's declared intent to pick his employees, in the event of a strike, from amongemployees who would cross a picket line, McGowan's statement about voting out theUnion at the end of a year, an aim which would be furthered by the elimination ofunion-minded employees within the year, and all the evidence, I conclude and find thatthe Respondent selected Pierce as one to receive reduced hours because of Pierce'sunwillingness to promise to cross a picket line.This injustice, with no assurance thatthe reduction in hours was temporary, provoked Pierce into quitting, thinking thathis income would be seriously reduced for an indefinite period.34 I find, therefore, thatthe Respondent constructively discharged Pierce because of his attitude toward theUnion and his intent to observe a picket line.By such conduct, the Respondentdiscriminated against Pierce in regard to his hire and tenure of employment anddiscouraged union membership and activity, thereby interfering with, restraining, andcoercing its employees in the exercise of the rights guaranteed in the Act.d.Summary of conclusions reached(1)As to interference, restraint, and coercionThe complaint alleged as independent violations of Section 8(a) (1) of the Act, theRespondent's adoption of daily production quotas that made conditions more onerousand its interrogation of employees concerning their union membership, activities, anddesires.I find the adoptions of the daily production quotas in the straightening andgrinding rooms to be violative of the Act because the quotas were, for the first time,rigidly enforced under penalty of discharge and because this penalty was adopted inorder to supply an excuse for discharging employees favorable to the Union.Al-though the General Counsel brought out the fact that the Respondent had imposedthese changes without first undertaking to bargain about them with the Union, thefailure to bargain was not alleged in the complaint as a violation of the Act.Althoughthis may be a factor to be considered in fashioning a proper remedy, I make no find-ing of a separate violation of the Act because of the various unilateral changes madeby the Respondent in its employees' working conditions except to the extent abovementioned.By questioning Pierce, Jackson, and Hubert about their union activities and views,I find that the Respondent interfered with, restrained, and coerced its employees inthe exercise of the rights guaranteed in Section 7 of the Act.(2)As to the discriminatory dischargesPursuant to its establishment of its penalty-enforced quota system, with knowledgethat the quotas could not be maintained when bumpers were in bad condition, andwith intent to use the failure of employees to make their quotas as an excuse to dis-charge those favorable to the Union, the Respondent did discharge Leon Wegenerand Gilbert Lehr on September 13, 1961, George Calabro on September 15, 1961,Alfred Patrick West on September 18, 1961, Leon Williams and Ervin Dunn onSeptember 28, 1961,35 and Jacob Hubert, Keith Jackson, and Frederick Davis onOctober 27, 1961, for failure to make such quotas under overonerous conditions,and thereby discriminated against them in regard to their hire and tenure of em-ployment because of their union membership, activities, and views, thereby dis-couraging membership in the Union and interfering with, restraining, and coercingits employees in the exercise of the rights guaranteed in Section 7 of the Act.The Respondent seized upon Roy Means' act of horseplay as an excuse to dis-charge an outspoken advocate of the Union. I find that Means' act of damaging adoor was not the real reason for his discharge.By discharging Means, the Re-spondent discriminated against him in regard to his hire and tenure of employment,thereby discouraging membership in the Union and interfering with, restraining,and coercing its employees in the exercise of the rights guaranteed in Section 7 of theAct.The Respondent constructively discharged Claud Pierce because of his adherenceto a union principle of refusing to cross a picket line, thereby discriminating against84 See Bausch& Lomb Optical Company,107 NLRB 790, 825-826, enfd. 217 P. 2d575 (C.A. 2).35Although Dunn was informedof his discharge on September 29, he was actually dis-charged asof September 28. 426DECISIONS OF NATIONAL LABOR RELATIONS BOARDhim in regard to his hire and tenure of employment and interfering with, restraining,and coercing its employees in the exericse of the rights guaranteed in Section 7 of theAct.Pierce gave testimony that after leaving the Respondent, he went to a competingfirm, Allied Plating, and applied for a job.There he spoke with an unidentifiedperson who asked about Pierce's experience.When Pierce said that he had workedfor the Respondent since 1959, the interviewer said that he was not hiring anyonefrom the Respondent.Means testified that he had been told by the superintendentof Allied Plating about a month before his own discharge that Polly had madearrangements with Allied about men fired by the Respondent. This hearsay testi-mony is too vague and unreliable on which to base a finding of blacklisting.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring inconnection with the operations of the Respondent set forth in section I, above, havea close, intimate, and substantial relationship to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V.THE REMEDYBecause it has been found that the Respondent has engaged in certain unfairlabor practices, it should be ordered to cease and desist therefrom and to takecertain affirmative action designed to effectuate the policies of the Act.Since I have found that the Respondent has discriminated against certain of itsemployees in respect to their hire and tenure of employment, I shall recommendand order that the Respondent offer each of them immediate and full reinstatementof his "former" or "substantially equivalent" position (as those terms are definedby the Board),36 without prejudice to his seniority or other rights and privileges,and make each of them whole by payment to each of a sum of money equal to thatwhich he would have earned in the Respondent's employ from the date of thediscriminations against him to the date of the offer of reinstatement, less his netearnings elsewhere during such period of time, the amount due to be computedon a quarterly basis in accordance with the Board's established practice.37The General Counsel requests that the Respondent be required to pay intereston the backpay found to be due to the discriminatees.Although, at this writing,the Board, itself has not included interest on backpay in any of its orders, it isnot without authority to do so. In recent Intermediate Reports, such a remedy hasbeen recommended.38 The General Counsel has supported the argument for intereston backpay with an able brief.The only reason for cogitating the matter at all, itappears to me, is to examine the question of whether or not the sum found to be dueas backpay is to be treated as a liquidated sum.Traditionally, legal interest is dueonly on liquidated obligations and not on unliquidated sums.Although the amountdue to each discriminatee is not known until the backpay is computed and untilearnings elsewhere are offset, these are both figures which are readily ascertainable.The mere fact of setoff in the accounting process should not prevent the recoveryof interest on the net amount withheld by the Respondent.A more serious problemmay be encountered in cases where it is claimed that a discriminatee has incurredwillful losses through insufficient effort to find work, through rejection of workavailable, or through acceptance of a lower paid job when an equivalent job wasoffered at a higher rate.Even these considerations, however, should prove noobstacle to the inclusion of interest on the net amount due.The employer's basicobligation to make whole does not depend upon an offset which merely reduces itpro tanto.39The reduction in the amount due is through no effort or value con-ferred by the Respondent.To the Respondent, such offset is a mere windfall.TheRespondent should not, then, gain even more, as a result, and totally escape theobligation to make full compensation by paying interest on what is justly due.' The Chase National Bank of the Cityof New York, San Juan, Puerto Rico, Branch,65 NLRB 827.$TF.W. WoolworthCompany,90 NLRB 289.88 SeePuget Sound Bridge & Dry Dock Company,Case No. 19-CA-2283(Feb. 12, 1962)(not publishedIn NLRB volumes),andIsisPlumbing&Heating Co.,Case No. 21-CA-4579 (Apr. 11, 1962) [138 NLRB 716].19 SeeIn re Paramount PublimCo., 85 F.2d 42,45 (C.A. 2). DURA ELECTRIC LAMP CO.427Although the General Counsel is proposing a rate of 6 percent interest as a uniformpractice in backpay cases because that is a common statutory rate, I notice that theOregon statute does not differ; hence, it is an -appropriate rate in this case basedboth on Federal statutes and on the State statute.Because the Board usually computes backpay by quarters of a year, the interestpayable on backpay should be computed on the same basis.Accordingly, I shallrecommend that the Respondent be ordered to pay interest on the backpay dueeach of the discriminatees at the rate of 6 percent per annum commencing at theend of each quarter of the year for which backpay is shown to be due hereunder.The nature and scope of the Respondent's conduct discloses a purpose to defeatself-organization among its employees and a disposition to disregard the rightsguaranteed to employees under the Act, thus demonstrating an underlying attitudeof opposition on the part of the Respondent to the purposes of the Act generally.Because of this, I am convinced that there exists a danger of the commission bythe Respondent, in the future, of other unfair labor practices which will defeat thepolicies of the Act. In order, therefore, to make effective the interdependentguarantees of Section 7 of the Act, to prevent a recurrence of unfair labor practices,and thus to effectuate the policies of the Act, I shall recommend that the Respond-ent cease and desist from infringing in any manner upon the rights guaranteed inSection 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.The Union is, and the Independent was, a labor organization within the mean-ing of Section 2(5) of the Act.3.By the discriminations against Leon Wegener, Gilbert Lehr, George Calabro,Alfred Patrick West, Ray Means, Leon Williams, Ervin Dunn, Jacob Hubert, KeithJackson, Frederick Davis, and Claud Albert Pierce on the dates of their respectivedischarges herein found, and by failing and refusing to reinstate them . . . there-after, because of their union membership, activities, or views, thereby discouragingmembership in the Union, the Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8 (a) (3) of the Act.4.By the aforesaid conduct, and by questioning employees concerning theirunion activities and sympathies, the Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8(a)(l) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and .(7) of the Act.[Recommendationsomitted from publication.]Dura Electric Lamp Co.andTeamsters Industrial&AlliedWorkers Local No. 97, International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America.Case No. f&-CA-1288.December 31, 1962DECISION AND ORDEROn November 9, 1962, Trial Examiner Samuel M. Singer issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached Intermediate140 NLRB No. 39.